CONTRATO DE CONCESSÃO FLORESTAL DECORRENTE DA
CONCORRÊNCIA Nº 01/2012 QUE ENTRE SI CELEBRAM A UNIÃO, por
intermédio do Ministério do Meio Ambiente, com endereço na Esplanada dos
Ministérios, bloco “B”, CEP 70.068-901, em Brasília/DF, por meio do Serviço
Florestal Brasileiro (SFB), neste ato representado por seu Diretor-geral, ANTONIO
CARLOS HUMMEL, residente e domiciliado em Brasília/DF, portador da Carteira de
Identidade nº 309.990 SSP/DF inscrito no CPF/MF sob o nº 112.506.231-20, nomeado
pela Portaria nº 149, de 06 de abril de 2009, publicada no Diário Oficial da União de 07
de abril de 2009, nos termos dos arts. 49, $ 1º, e 53, V, ambos da Lei nº 11.284/2006,
conforme Contrato de Gestão nº 01, de 2013 ou o que venha a substituí-lo, doravante
denominada concedente, e a empresa MADEFLONA INDUSTRIAL MADEIREIRA
LTDA,, inscrita no CNPJ sob o nº 10.372.884/0001-69, com endereço na Rodovia BR-
364, KM 105, lote 02, quadra 01, setor 05, em Itapuã D'Oeste, doravante designada
concessionário, neste ato representada pelo Sr. EVANDRO JOSÉ MUHLBAUER,
portador da Cédula de Identidade nº 3.618.279, expedida pela SSP/SC e CPF nº
040.828.899-06, tendo em vista o que consta no Processo nº 02080.000081/2010-19 e
em observância às disposições contidas na Lei nº 11.284/2006, Decreto nº 6.063/2007 e
na Resolução SFB nº 02, de 15 de setembro de 2011, na Resolução SFB nº 4, de 2 de
dezembro de 2011, na Resolução SFB nº 5, de 2 de dezembro de 2011, na Resolução
SFB nº 6, de 6 de dezembro de 2011, na Resolução SFB nº 9, de 31 de janeiro de 2012 e
a na Resolução SFB nº 8, de 22 de dezembro de 2011, aplicando-se subsidiariamente a
Lei nº 8.666/1993, mediante as cláusulas e condições a seguir estabelecidas.

Cláusula 1º - DO OBJETO.

O contrato tem por objeto exclusivo a concessão florestal, consistente na outorga
onerosa do direito de praticar manejo florestal sustentável para a exploração de produtos
florestais madeireiros e não madeireiros a seguir indicados, na Unidade de Manejo
Florestal (UMF) I, localizada na Floresta Nacional de Jacundá, conforme perímetro
descrito no Anexo 1, devidamente obtido mediante licitação, de acordo com os termos
definidos nas normas relativas à concessão florestal, no Edital de Licitação para
Concessão Florestal SFB nº 01/2012, neste contrato e em Plano de Manejo Florestal
Sustentável (PMFS) a ser devidamente aprovado pelo órgão competente.

Subcláusula 1.1 — Produtos Autorizados.
São passíveis de exploração os seguintes produtos florestais: madeira em tora, mai

lenhoso residual de exploração florestal e produtos não madeireiros, confoi
definições contidas no Anexo 2 deste contrato (Anexo 8 do edital de concessão).

a Página 1 de 35
Subcláusula 1.2 — Exclusões.

Os direitos outorgados ao concessionário, nos termos do $1º do art. 16, da Lei nº

11.284/2006, excluem expressamente:
Ia titularidade imobiliária ou preferência em sua aquisição;

HM. o acesso ao patrimônio genético para fins de pesquisa e desenvolvimento,
bioprospecção ou constituição de coleções;

HI. o uso dos recursos hídricos acima do especificado como insignificante, nos
termos da Lei nº 9.433/1997;

IV. a exploração dos recursos minerais;
V. a exploração de recursos pesqueiros ou da fauna silvestre;

VI. a comercialização de créditos decorrentes da emissão evitada de carbono em
florestas naturais.

Subcláusula 1.3 — Contratos com terceiros.

O concessionário poderá contratar terceiros para o desenvolvimento de atividades
inerentes ou subsidiárias ao manejo florestal sustentável dos produtos florestais
concedidos, por sua conta e risco, sem prejuízo de suas responsabilidades, vedada a
subconcessão.

Cláusula 2? - DA UNIDADE DE MANEJO FLORESTAL (UMF).

Este contrato outorga o direito da prática do manejo florestal de uso múltiplo na
Unidade de Manejo Florestal I, do Edital de Licitação para Concessão Florestal SFB nº
01/2012, localizada na Flona de Jacundá, conforme polígono, área e memorial
descritivo apresentados no Anexo 1 do edital de licitação.

Cláusula 3º- DA DEMARCAÇÃO DA UMF.

A responsabilidade pela demarcação física da UMF é do concessionário, conforme
orientações técnicas apresentadas no Anexo 3 deste contrato (Anexo 10 do edital de
licitação) e no Manual de Normas Técnicas para Demarcação de Florestas Públicas
adotado pelo SFB e disponibilizado no sítio do SFB na Rede Mundial de
Computadores.

Subcláusula 3.1 — Implantação de marcos e prazos para a demarcação.

Compete ao concessionário a demarcação da UMF, sendo necessária a realização de
transporte de coordenadas, implantação dos marcos de vértice, testemunha, azimutes e

Página 2 de 35
das linhas de poligonação, em conformidade com a localização e o quantitativo
definidos pelo SFB no Anexo 3 deste contrato (Anexo 10 do edital de licitação).

I O concessionário tem o prazo máximo de 5 (cinco) anos, a partir da
homologação do PMES, para a implantação de todos os marcos (transporte de
coordenadas, vértice, testemunha, azimutes e poligonação), conforme
localização e quantitativo definidos pelo SFB no Anexo 3 deste contrato
(Anexo 10 do edital de licitação);

IH. Nos casos em que os limites da Unidade de Produção Anual (UPA)
coincidirem com os limites da UMF objeto da concessão, a demarcação das
linhas coincidentes entre a UPA e a UMF em questão ocorrerá antes do início
da atividade de exploração;

HJ. Compete ao concessionário manter picadas de 2 (dois) metros de largura
estabelecidas ao longo das linhas de poligonação e realizar manutenção
periódica que garanta essa largura durante todo o período de execução do
contrato de concessão florestal.

Subcláusula 3.2 — Piqueteamento.

Compete ao concessionário piquetear as áreas especiais com restrição ao manejo
florestal localizadas dentro da UMF, objeto do presente contrato, conforme diretriz
prevista no Manual de Orientações para Demarcação de UMEs editado pelo SFB.

L Deverão ser piqueteados a Reserva Absoluta, sítios arqueológicos e áreas de
relevante interesse ecológico identificadas durante a execução do PMFS.

Subcláusula 3.3 — Da aprovação da demarcação.

O concessionário comunicará ao SFB o cumprimento das atividades de demarcação até
30 (trinta) dias após sua execução para aprovação por este SFB, sem prejuízo da
continuidade de suas atividades.

I O modelo de Termo de Referência para a contratação do serviço de
demarcação será disponibilizado pelo SFB;

Il. Cada etapa de demarcação, seja a demarcação parcial de UPAs seja a
demarcação integral da UMF, deverá ser aprovada pelo Serviço Florestal
Brasileiro;

HI. O concessionário deve remeter para o SFB toda a documentação relativa à
demarcação da UMF;

TV. Caso a demarcação não receba a aprovação do SFB, o conci
procederá às medidas indicadas no prazo determinado;

V. O não atendimento das medidas corretivas indicadas, a ausência
demarcação em UPAs que se sobrepõem aos limites da UMF e o nãg

BB Página 3 de 35
cumprimento do prazo de demarcação acarretarão processos administrativos
para suspensão das atividades produtivas.

Cláusula 4º- DA PROTEÇÃO DA UMF.

Ê

H

HI.

Iv.

O concessionário é responsável pela proteção da integridade da UMF e pode
ser responsabilizado por ações ou omissões próprias ou de terceiros que
atentem contra essa integridade;

O concessionário apresentará antes do início das operações um plano de
proteção da UMF com as estratégias, medidas e investimentos a serem
realizados;

As condições de acesso de pessoas e veículos ao interior da UMF serão
propostas pelo concessionário, no primeiro ano de execução deste contrato, e
submetidas à aprovação do SFB, de acordo com o Plano de Manejo da
Unidade de Conservação (PMUC);

Compete ao concessionário a construção de postos de controles dotados de
estrutura de comunicação e portão de segurança nos locais de tráfego da
produção oriunda da concessão, conforme padrão a ser estabelecido pelo
SFB;

O concessionário deverá notificar o SFB e o Instituto Chico Mendes de
Conservação da Biodiversidade (ICMBio) sempre que constatar atividades
irregulares na UMF e seu entorno.

Cláusula 5º- DO REGIME DE PRODUÇÃO.

O regime de produção anual observará o que dispõe a Resolução SFB nº 02/2011, de 15
de setembro de 2011, conforme indicado nas subcláusulas a seguir, ou norma que vier
substituí-la.

Subcláusula 5.1 — Do Período de Produção Anual.
O período de produção anual deste contrato se inicia no dia 15 de maio e finda no dia 15
de dezembro de cada ano.

1

n.

O período de produção anual é o intervalo de tempo em que não há restrições
à execução das operações florestais, nos termos das leis e demais atos
normativos expedidos pelo SFB;

O período de produção anual poderá ser redefinido mediante estudo
específico apresentado por qualquer uma das partes e aprovado pelo SFB.

Página 4 de 35
Subcláusula 5.2 - Do período de embargo.

O período de embargo deste contrato compreende o intervalo entre o dia 16 de
dezembro de um ano até o dia 14 de maio do ano imediatamente subsequente.

I No período de embargo serão suspensas todas as operações de exploração
florestal, assim definidas: abertura de estradas e pátios, corte, arraste e
transporte de toras;

IH. Durante o período de embargo, poderá ser concedida autorização especial de
transporte de toras mediante o atendimento das seguintes condicionantes,
entre outras:

a) armazenamento da madeira em pátio de concentração próximo à saída
da UMF à margem de uma estrada principal;

b) adoção de medidas preventivas como a suspensão do transporte durante
a chuva;

c) adoção de medidas mitigatórias como a recuperação das estradas e
pontes danificadas dentro e fora da UMF;

d) uso de equipamentos adequados que abreviem o período necessário
para o transporte.

Cláusula 6º - DO REGIME ECONÔMICO-FINANCEIRO DA CONCESSÃO
FLORESTAL.

O regime econômico-financeiro do contrato observará o que dispõe a Resolução SFB nº
02/2011, conforme indicado nos itens a seguir, ou norma que vier substitui-la.

O regime econômico-financeiro da concessão florestal compreende as seguintes
obrigações contratuais:

1. o pagamento de preço calculado sobre os custos de realização do edital de
licitação da concessão florestal da UMF, conforme o art. 37 e seus parágrafos
do Decreto nº 6.063/2007;

II. o pagamento de preço, não inferior ao mínimo definido no edital de licitação,
calculado em função da quantidade de produto auferido do objeto da
concessão;

II. o pagamento de valor mínimo anual, independentemente da produção ou dos
valores auferidos pelo concessionário com a a do ubjeta da

6.063/2007 e no edital de licitação;

IV. a indisponibilidade pelo concessionário, salvo disposição contratual, dos bi

considerados reversíveis;
A] Página 5 de 35
V. a responsabilidade do concessionário de realizar outros investimentos.
previstos no edital e neste contrato.

Subcláusula 6.1 — Parâmetros e obrigações do Regime Econômico-Financeiro do
Contrato.

Os parâmetros do regime econômico-financeiro deste contrato são:
I preço contratado pelo produto madeira em tora — R$ S7,13/mº;
Il. ágio do contrato (em %) — 0,33 %;

HI. Valor de Referência do Contrato (VRC) — R$ 1.508.974,69 (hum milhão,
quinhentos e oito mil, novecentos e setenta e quatro reais e sessenta e nove
centavos);

IV. Valor Mínimo Anual no 1º ano da homologação do PMFS (5% do VRC
atualizado) — R$ 75.448,73 (setenta e cinco mil, quatrocentos e quarenta e
oito reais e setenta e três centavos), a ser exigido conforme disposição da
Resolução SFB nº 02, de 15 de setembro de 2011, publicada no Diário Oficial
da União de 16 de setembro de 2011;

V. Valor Mínimo Anual no 2º ano da homologação do PMFS (15% do VRC
atualizado), a ser exigido conforme disposição da Resolução SFB nº 02, de 15
de setembro de 2011, publicada no Diário Oficial da União de 16 de setembro
de 2011;

VI. Valor Mínimo Anual a partir do 3º ano da homologação do PMES (30% do
VRC atualizado), a ser exigido conforme disposição da Resolução SFB nº 02,
de 15 de setembro de 2011, publicada no Diário Oficial da União de 16 de
setembro de 2011;

VII. valor da total da garantia (60% do VRC) - R$ 905.384,81 (novecentos e
cinco mil, trezentos e oitenta e quatro reais e oitenta e um centavos), a ser
composto da seguinte forma:

a) Fase | — contratação: prestação de R$ 271.615,44 (duzentos e setenta e
um mil, seiscentos e quinze reais e quarenta e quatro centavos),
equivalente a 30% da garantia, antes da assinatura do contrato;

b) Fase 2 — planejamento: prestação de R$ 271.615,44 (duzentos e setenta e
um mil, seiscentos e quinze reais e quarenta e quatro centavos),
equivalente a 30% do valor da garantia, em até 10 (dez) dias após a
homologação do Plano de Manejo Florestal Sustentável da UMF;

c) Fase 3 — operacionalização: prestação de R$ 362.153,93 (trezentos e
sessenta e dois mil, cento e cinquenta e três reais e noventa e três
centavos), equivalente a 40% do valor da garantia, em até 10 (dez) dias
após a aprovação do segundo Plano Operativo Anual da UMF;

Página 6 de 35
VIII. preço do material lenhoso residual da exploração — R$ 8,00/tonelada;

IX. preço pela exploração de produtos florestais não madeireiros - conforme
preço e unidades de medida da pauta da Secretaria de Receita do Estado de
Rondônia.

Subcláusula 6.2 — Reajuste anual dos parâmetros e obrigações do Regime
Econômico-Financeiro do Contrato.

Todos os valores dos parâmetros do regime econômico-financeiro deste contrato serão
corrigidos anualmente, pelo Índice Nacional de Preços ao Consumidor Amplo
(IPCAYIBGE ou por índice específico que venha a ser desenvolvido pelo SFB.

I No caso de adoção de índice específico, este não poderá exceder em 1,5% o
IPCA;

Il. A formalização do reajuste ocorrerá por meio de apostilamento anual, que
corrigirá monetariamente o preço contratado, o valor de referência do
contrato e os valores dos indicadores técnicos associados a investimentos
financeiros anuais;

III. As demais obrigações contratuais calculadas em função do valor de referência
do contrato serão reajustadas automaticamente;

IV. A publicação do reajuste citado no caput desta subcláusula ocorrerá
anualmente até dia 15 de abril e terá efeito a partir do dia 15 de maio;

V. O primeiro reajuste ocorrerá com base na soma dos valores do IPCA do
período entre a assinatura do contrato e o próximo dia 15 de abril;

VI. A aplicação do IPCA/IBGE poderá não ocorrer, quando estiver em flagrante
desacordo com a variação dos preços da madeira no mercado nacional, e
deverá obedecer ao procedimento descrito a seguir:

a) o concessionário deverá enviar ao SFB estudo que fundamente a não
aplicação do IPCA/IBGE em determinado ano; e

b) o Conselho Diretor do SFB decidirá quanto ao deferimento da
solicitação, subsidiado por análise técnica da área responsável.

VII. O Conselho Diretor poderá decidir de ofício sobre a não aplicação do
IPCA/IBGE;

VIII. Os valores a que se referem às alíneas “b” e “c” do inciso VII da-cláusula
6.1 serão corrigidos, pro rata tempore, pelo mesmo índice de correção do
preço contratado.

A Página 7 de 35
Subcláusula 6.3 — Pagamento dos custos do edital.

Os custos do edital perfazem o total de R$ 115.254,19 e serão pagos pelo
concessionário em quatro parcelas, ao longo do primeiro ano de concessão florestal,

conforme o calendário a seguir:

1º parcela — R$ 28.813,55 (Vinte e oito mil, oitocentos e treze reais e cinquenta e
cinco centavos) em 05/09/2013;

2º parcela — R$ 28.813,55 (Vinte e oito mil, oitocentos e treze reais e cinquenta e
cinco centavos) em 05/12/2013;

3º parcela — R$ 28.813,55 (Vinte e oito mil, oitocentos e treze reais e cinquenta e
cinco centavos) em 05/03/2014;

4 parcela — R$ 28.813,55 (Vinte e oito mil, oitocentos e treze reais e cinquenta e
cinco centavos) em 05/06/2014.

Cláusula 7º - DA FORMA DE PAGAMENTO.

Os pagamentos serão realizados por meio de parcelas trimestrais, de acordo com a
produção do período.

a

HI.

O SFB atualizará mensalmente, por meio de seu sítio na rede mundial de
computadores, o estado financeiro do contrato, informando volume
produzido, volume transportado e valor acumulado;

O SFB informará trimestralmente, por meio de seu sítio na rede mundial de
computadores, os valores a serem recolhidos pelo concessionário e emitirá e
enviará as GRUs para os pagamentos;

O SFB procederá, trimestralmente, ao cálculo do valor das parcelas
trimestrais, considerando:

a) osrelatórios mensais declaratórios enviados pelos concessionários;

b) o constante do sistema de cadeia de custódia das concessões florestais,
conforme a Resolução SFB nº 6, de 7 de outubro de 2010;

c) os formulários dos postos de controle do SFB estabelecidos nos portões
de entrada e saída das UMES; e

d) outras informações pertinentes.

. As parcelas trimestrais contabilizarão o valor dos preços a serem pagos pelos

produtos madeira em tora, material lenhoso residual da exploração e produtos
florestais não madeireiros;

As parcelas trimestrais serão numeradas de acordo com os trimestres de cada

Página 8 de 35
ano civil, com datas e métodos de contabilização assim definidos:

a) parcela nº | — referente ao período de 1º de janeiro a 31 de março,
equivale ao pagamento do volume transportado no trimestre acrescido
do volume explorado no ano anterior e não transportado até o dia 31 de
março;

b) parcela nº 2 — referente ao período de 1º de abril a 30 de junho, equivale
ao pagamento do volume transportado no trimestre;

c) parcela nº 3 — referente ao período de 1º de julho a 30 de setembro,
equivale ao pagamento do volume transportado no trimestre; e

d) parcela nº 4 — referente ao período de 1º de outubro a 31 de dezembro,
equivale ao pagamento do volume transportado no trimestre.

VI. As parcelas trimestrais terão os seguintes dias de vencimento:

a) parcela nº | — 30 de abril;

b) parcela nº2 - 31 de julho;

c) parcela nº3 — 31 de outubro; e

d) parcela nº4 31 de janeiro do ano seguinte.

VII. Se o vencimento ocorrer em final de semana ou feriado, a data será
postergada para o primeiro dia útil subsequente;

VIII. O concessionário enviará as informações sobre a produção mensal até o dia
10 do mês subsequente;

IX. O preenchimento e a geração da Guia de Recolhimento da União (GRU)
para o pagamento de todas as obrigações contratuais seguirão as regras
estabelecidas na Resolução SFB nº 02, de 15 de setembro de 2011 ou as
normas que vierem substituí-la.

Subcláusula 7.1 — Pagamento relativo à madeira em tora efetivamente explorada.

Os pagamentos pelo produto madeira em tora serão efetuados por unidade (m”) de
madeira em tora produzida, em conformidade com a Resolução SFB nº 02, de 15 de
setembro de 2011.

I Será contabilizado para fins de cobrança o volume de madeira gerado a partir
de qualquer árvore cortada pelo concessionário, independente de seu
aproveitamento comercial ou transporte para fora dos limites da UMF;

Il. Árvores utilizadas para a construção de infraestrutura de pon!
serão cobradas, desde que devidamente autorizadas pelo SFB;

HI. O valor a ser pago por unidade produzida está estabelecido por meio do Pre
Contratado (PC), expresso neste contrato;

Página 9 de 35

SAS
IV. O atraso no pagamento das parcelas trimestrais implicará a aplicação de
sanções, multas e outras penalidades previstas na cláusula 8º deste contrato;

V. A medição do volume de madeira em tora será por meio do método
geométrico, conforme fórmula estabelecida na Resolução CONAMA nº 411,
de 6 de maio de 2009, Anexo 1, item 3.2, expressa a seguir:

V=[(db.m/4+(dÊ.m/4)]/2.L
em que:

V = volume da seção da tora em mº;

db = diâmetro médio da base da seção da tora em metros;
dt = diâmetro médio do topo da seção da tora em metros;
n=3,141592;

L = cumprimento da seção da tora em metros.

VI. O detalhamento do método de medição será estabelecido por diretriz técnica
especifica do SFB;

VII. Desconformidades na medição de toras por parte do concessionário são
consideradas faltas graves;

VIII. Não serão contabilizadas para fins de medição volumétrica as cascas das
árvores exploradas;

IX. A comprovação por parte do SFB de desconformidades na medição de
madeiras em tora acarretará as sanções administrativas previstas neste
contrato, sem prejuizo das sanções penais.

Subcláusula 7.2 — Pagamento relativo ao material lenhoso residual de exploração.

Pelo aproveitamento do material lenhoso residual de exploração, o concessionário
pagará ao poder concedente o valor único de R$ 8,00 (oito reais) por tonelada, a ser
pago em parcelas trimestrais, seguindo o calendário apresentado no inciso VI da
Cláusula 72.

Parágrafo único — Os procedimentos, obrigações e prazos para a prestação de

informações e pagamentos relativos ao produto material lenhoso residual seguem
aqueles apresentados na Cláusula 72.

Subcláusula 7.3 - Pagamento relativo aos produtos não madeireiros efetivamente
explorados.

A cobrança pela exploração de produtos não madeireiros utilizará como base de cálculo
os valores de pauta da Receita Estadual de Rondônia.

Página 10 de 35
I Os procedimentos, obrigações e prazos para a prestação de informações e
pagamentos relativos aos produtos florestais não madeireiros seguem aqueles
apresentados na Cláusula 7º;

HW. A inclusão de produto florestal não madeireiro que não conste da pauta da
Receita Estadual de Rondônia será precedida de estudo de mercado realizado
pelo concessionário e aprovado pelo SFB;

III. O manejo de produtos florestais não madeireiros está condicionado às regras
e exclusões estabelecidas no Anexo 2 deste contrato (Anexo 8 do edital de
licitação);

IV. A exploração dos produtos florestais não madeireiros está condicionada às
normas estabelecidas pelo órgão licenciador e pelo Plano de Manejo da Flona
de Jacundá;

V. Poderão ser estabelecidas parcerias comerciais e produtivas entre o
concessionário e comunidades locais para coleta, extração e beneficiamento
de produtos florestais não madeireiros, sob responsabilidade do
concessionário.

Subcláusula 7.4 — Pagamento do Valor Mínimo Anual (VMA).

O Valor Mínimo Anual (VMA) equivale ao preço mínimo a ser cobrado anualmente do
concessionário, independente da produção e dos valores por ele auferidos pela
exploração do objeto da concessão, nos termos do $3º do art. 36 da Lei nº 11.284/2006.

IO VMA deste contrato é estabelecido em função de um percentual do Valor
de Referência do Contrato, conforme especificado na subcláusula 6.1 e assim
definido:

a) 5% do valor de referência do contrato, cobrado de forma proporcional
ao período entre a homologação do PMFS e o dia 31 de dezembro
subsequente;

b) 15% do valor de referência do contrato no segundo ano de exigência de
seu pagamento;

c) 30% do valor de referência do contrato a partir do terceiro ano de
vigência da exigência de seu pagamento.

H. O início da exigência de pagamento do valor mínimo anual ocorrerá após a
homologação do Plano de Manejo Florestal Sustentável (PMFS), salvo
quando o atraso na aprovação for de responsabilidade do concessigiário;

mês após a assinatura deste contrato, de acordo com o percentual

Página 11 de 35

SN
HI.

VI

estabelecido na cláusula 7.4, inciso I, alínea “a”, deste contrato;

b) Ainda que cumprido o prazo máximo estabelecido no art. 41 do Decreto
nº 6.063/2007, o concessionário será obrigado a pagar o valor mínimo
anual a partir do 36º (trigésimo sexto) mês após a assinatura do
contrato, se for constatado que o atraso na aprovação do PMFS foi de
sua responsabilidade.

Anualmente, o SFB verificará o cumprimento do valor mínimo anual, por
meio da comparação entre os valores da produção auferida pelo produto
madeira em tora e o valor mínimo anual estabelecido em contrato, com as
seguintes consequências:

a) caso o valor referente ao volume produzido seja igual ou maior do que
o valor mínimo anual, a obrigação restará cumprida; e

b) caso o valor referente ao volume produzido seja menor do que o valor
mínimo anual, será realizada a cobrança complementar da diferença
encontrada, por meio de GRU especifica.

. A verificação e a compensação do VMA são realizadas com base na produção

efetuada no período de produção anual, que neste contrato se dá do dia de 15
de maio ao dia 15 de dezembro;

A verificação do cumprimento do valor mínimo anual, com exceção do ano
de aprovação do PMES, ocorrerá até o dia 20 de abril do ano seguinte ao
término do período de produção anual,

O pagamento de cobrança complementar de VMA gera um crédito do mesmo
valor, que somente poderá ser utilizado para abater valores referentes a toras
produzidas no período produtivo anual a que se refere o pagamento e
armazenadas no pátio de estocagem, antes do início do período de embargo;

VII. O concessionário poderá deixar de fazer o pagamento do valor mínimo anual

nas hipóteses de caso fortuito e força maior que inviabilizem a exploração
florestal, mediante a comprovação dos fatos e a autorização expressa do SFB.

Cláusula 8º- DA SANÇÃO POR ATRASO NO PAGAMENTO.

O atraso no pagamento das parcelas trimestrais e do valor mínimo anual, ou sua
complementação, implicará a aplicação de sanções, multas e outras penalidades
previstas neste contrato, conforme descrito a seguir:

a) o valor da multa será de 2% (dois por cento) sobre o valor integral da
parcela inadimplida;

b) os juros e as correções relativos às parcelas inadimplidas serão

calculados pro rata tempore por meio da aplicação da taxa Sistema
Especial de Liquidação e de Custódia (Selic) sobre o valor inadimplido,

Página 12 de 35
conforme os arts. 13 e 37 da Lei nº 10.522/2002 e o art. 2º da Lei nº
6.830/1980.

1 Considera-se valor inadimplido, para fins deste contrato, a diferença entre o
valor devido e o pago;

H. O concessionário poderá quitar ou abater uma determinada parcela, mesmo
havendo débitos abertos em parcelas anteriores, desde que indique na Guia de
Recolhimento da União (GRU) a que parcela o pagamento se refere;

HI. Caso a competência da GRU não seja preenchida, considerar-se-á referente às
dívidas vencidas da ordem da mais antiga para a mais recente;

IV. Parcelas inadimplidas serão corrigidas de forma independente, e sua
atualização será divulgada junto com as informações mensais sobre a
execução financeira dos contratos.

Cláusula 9º- DA BONIFICAÇÃO.

Bonificação é um desconto percentual que incide apenas sobre o preço estabelecido em
contrato para o produto madeira em tora.

Subcláusula 9.1 — Dos indicadores de bonificação.

São indicadores de bonificação deste contrato, com seus respectivos percentuais
máximos de desconto, os apresentados na Tabela 1.

Tabela 1 — Indicadores de bonificação e percentuais máximos de desconto.

Indicadores Percentual de
néicadore bonificação (em %)

A3 — Geração de empregos pela concessão florestal. 3

A4 — Aproveitamento de resíduos florestais 5

5 — Grau de processamento local do produto. 4

BI — Implementação de programas de conservação da fauna na unidade de 3
manejo florestal.

B2— Apoio e participação em projetos de pesquisa. 3

B3 — Implantação e manutenção de sistema de certificação socioambiental 5

das operações florestais.

B4-— Implantação e manutenção de sistema de gestão da qualidade, A

responsabilidade social e saúde e segurança no trabalho.

B5 — Implantação de sistema de controle de custos de produção.

B6 — Implantação e manutenção de Sistema de Gestão da Qualidade e
Ambiental na indústria.

Limite de bonificação do edital

Subcláusula 9.2 — Da obtenção da bonificação.

O Anexo 4 deste contrato (Anexo 7 do edital de concessão) define os parâmetros
técnicos mínimos a serem alcançados para cada indicador para a obtenção do direito à
bonificação, que está condicionada aos seguintes requisitos mínimos:

I.

n.

HI.

existência de ágio contratual, definido a partir da diferença percentual entre o
preço contratado (PC) e preço mínimo do edital (PME),

alcance dos parâmetros mínimos de desempenho para bonificação constantes
do edital;

cumprimento da proposta técnica, com alcance dos valores dos indicadores
classificatórios estabelecidos em contrato;

inexistência de aplicação de sanção administrativa e suspensão a que se refere
o $2º do art. 30 da Lei nº 11.284/2006, confirmada pelo Conselho Diretor do
SFB, no período em relação ao qual a bonificação está sendo solicitada;

produção equivalente ao valor mínimo anual no período de produção anual.

Subcláusula 9.3 — Da aplicação da bonificação.

I

HI.

VI.

O limite de bonificação anual deste contrato é de 0,33%, definido em função
do ágio contratual e da soma dos percentuais máximos apresentados na
Tabela 1.

A bonificação é de caráter voluntário e deve ser requerida anualmente pelo
concessionário até o 10º (décimo) dia do mês de março;

A requisição será apresentada de forma individualizada para cada indicador,
junto com a documentação comprobatória do alcance do desempenho mínimo
durante os 12 meses imediatamente anteriores;

. A documentação apresentada será conferida e, caso necessário, poderão ser

realizadas diligências, avaliações de campo, entre outros meios de
verificação;

O percentual anual de bonificação de cada contrato será calculado em função
dos seguintes parâmetros:

a) o cumprimento dos requisitos mínimos estabelecidos na Subcláusula
9.2 deste contrato;

b) a soma dos percentuais outorgados anualmente para cada indicador;
c) o limite de bonificação em função do ágio do contrato.

O percentual anual de bonificação será estabelecido pelo SFB e comunicado

Página 14 de 35
VIII.

XI.

Cláusula

ao concessionário;

. A bonificação será concedida pelo Conselho Diretor do SFB, que especificará

o indicador, o desempenho, o percentual de desconto, a periodicidade de
revisão e a sua data de validade;

A bonificação é renovável anualmente, mediante solicitação do
concessionário acompanhada de documentação comprobatória e parecer do
SFB;

Uma vez cumpridos os requisitos mínimos estabelecidos na Subcláusula 9.2,
o percentual anual de bonificação será aplicado sobre o preço contratado
para cada m” produzido, não podendo resultar em preço inferior ao Preço
Mínimo do Edital corrigido;

A aplicação será realizada por ocasião do cálculo das parcelas trimestrais de
pagamento;

Trimestralmente, na ocasião da aplicação da bonificação, será verificada a

manutenção do item IV da Subcláusula 9.2 como condicionante para sua
aplicação.

10 - DA PRESTAÇÃO DE INFORMAÇÕES.

O concessionário assegurará amplo e irrestrito acesso do SFB às informações sobre a

produção

florestal para fins de fiscalização do cumprimento deste contrato, inclusive

aquelas referentes à comercialização dos produtos florestais, garantido o sigilo

comercial

Subcláusula 10.1 — O concessionário prestará periodicamente informações necessárias
para o controle da produção, acompanhamento técnico das operações e monitoramento
do alcance dos indicadores da proposta técnica, conforme modelos e diretrizes
fornecidas pelo SFB, gerando as seguintes obrigações:

L

H.

NI.

Iv.

enviar até o 10º dia de cada mês relatório de produção mensal no modelo
definido pelo SFB, em meio eletrônico e impresso, com cópias anexas dos
Documentos de Origem Florestal (DOF) emitidos no período, informando a
volumetria cortada e transportada, por espécie, até o último dia útil do mês
anterior;

atualizar, no máximo a cada três dias, o sistema de controle da produção e da
cadeia de custódia;

enviar relatórios mensais relativos ao cumprimento dos i
proposta técnica, conforme orientação do SFB;

aprovados pelo Instituto Brasileiro de Meio Ambiente e dos Recursos

| Página 15 de 35
Naturais Renováveis (Ibama) e todos os documentos relacionados ao seu
licenciamento ambiental;

V. apresentar, quando requerido, documentação que comprove a manutenção das
condições de habilitação;

VI. manter atualizado sistema de controle financeiro e contábil de custos e
receitas associados à atividade florestal e industrial;

VII. apresentar, até o dia 15 de abril, o relatório anual de atividades, a ser

elaborado conforme orientação técnica do SFB;

VII caso se verifique que o concessionário apresentou informações e
documentos falsos para fins de comprovação da produção, origem da
madeira, volumetria, espécie, solicitação de bonificação e comprovação de
cumprimento de proposta técnica, será instaurado processo administrativo
para a aplicação de sanções contratuais, sem prejuizo da notificação aos
órgãos responsáveis para as providências cabíveis nas esferas
administrativa, civil e penal;

IX. O SFB definirá sobre a adoção de sistema de rastreamento remoto de
transporte de produtos florestais de acordo com regulamento.
Cláusula 11 - DOS BENS REVERSÍVEIS.

São considerados bens reversíveis, que retornarão ao titular da floresta pública após a
extinção da concessão, sem qualquer espécie de indenização:

I a demarcação da UMF;
Il. a infraestrutura viária e sua sinalização;

II. o conjunto de parcelas permanentes e unidades amostrais de pesquisa e toda
base de dados gerados em pesquisas nelas realizadas;

IV. as cercas, os aceiros e as porteiras;

V. as construções c instalações permanentes;

VI. as pontes e passagens de nível;

VIL a infraestrutura de geração e transmissão de eletricidade e de comunicação

instalada durante a execução do contrato, incluindo postes, linhas de
transmissão e antenas;

Subcláusula 11.1 —- Não são considerados bens reversíveis as máquinas e os
equipamentos utilizados no desempenho das atividades econômicas do concessionário,
bem como os equipamentos móveis de comunicação e geradores portáteis de energia.

Página 16 de 35
Subcláusula 11.2 — Não será indenizada benfeitoria decorrente de obrigação contratual
ou que gere direito à bonificação ao concessionário.
Cláusula 12 - DO CUMPRIMENTO DA PROPOSTA TÉCNICA.

São indicadores técnicos classificatórios e parâmetros de desempenho a serem
alcançados por este contrato os apresentados na Tabela 2.

Tabela 2 — Parâmetros de desempenho mínimo da proposta técnica.

Desempenho

Indicadores Parâmetro

1º Avaliação 2º Avaliação 3º Avaliação A partir da 4º
Avaliação

A] - Redução de danos à

floresta remanescente durante % de dano 9 9 7,9 19

a exploração florestal.

A2 — Investimento em

infraestrutura e serviços para R$/hectares da UMF 0,17 Valor atualizado por apostilamento

comunidade local.

A3 — Geração de empregos A

pela concessão florestal. Número de empregos 36 s4 n n

A4— Aproveitamento de é

residia, Hioreciais. Sim () Não (X)

AS Grau de Fator de agregação de

processamento local do a 2.15 301 3,87 430
valor (FAV)

produto.

Subcláusula 12.1 — Do cumprimento dos indicadores.

Os parâmetros mínimos de desempenho da proposta técnica constituem obrigações
contratuais a serem verificadas pelo SFB, conforme periodicidade definida no Anexo 4
deste contrato (Anexo 7 do edital de licitação).

1 Compete ao concessionário coletar e organizar de forma contínua a
informação para a verificação do cumprimento dos parâmetros mínimos,
conforme orientação do SFB;

IL Os valores dos indicadores da proposta técnica poderão ser objetô-de revisão
deste contrato, em caso de redução da área outorgada e desde
comprovado que fatos supervenientes reduziram a capacidade
concessionário em alcançá-los.

a Página 17 de 35
Cláusula 13 - DAS OBRIGAÇÕES DO CONCESSIONÁRIO.

São obrigações do concessionário:

1

H.

HI.

VI.

VII.

cumprir e fazer cumprir os termos do edital de licitação e as cláusulas deste
contrato;

manter as condições de habilitação e qualificação exigidas na licitação;
cumprir e fazer cumprir a legislação aplicável ao manejo florestal sustentável,

assim como as diretrizes técnicas e protocolos de manejo florestal
estabelecidos pelo SFB;

. executar e monitorar a execução do PMFS, conforme previsto no documento

aprovado pelo órgão licenciador, nas normas técnicas aplicáveis e nas
especificações deste contrato;

aplicar técnicas de planejamento florestal, de estradas e pátios, de seleção de
corte, abate e arraste que minimizem os impactos ambientais da atividade de
manejo florestal, em conformidade com a legislação vigente e as normas e
diretrizes técnicas do SFB;

assegurar a integridade da UMF contra invasões e ilícitos;

cumprir as normas do Plano de Manejo da Floresta Nacional de Jacundá,
assim como as diretrizes estabelecidas pelo seu órgão gestor;

VIII. cumprir as resoluções e normas de execução editadas pelo SFB relativas à

IX.

XII.

execução do contrato de concessão florestal;

recolher ao SFB os valores devidos nos termos e prazos previstos neste
contrato;

apresentar as certidões, atos de registro, autorizações, provas de inscrição
em cadastros de contribuintes, provas de regularidade fiscal, provas de
situação regular no cumprimento dos encargos sociais instituídos por lei,
inscrições em entidades ou associações profissionais e quaisquer outros
documentos ou atestados semelhantes, inclusive certidões de litígios
relativos a possíveis débitos registrados, em originais ou cópias
autenticadas, quando solicitado pelo SFB;

recrutar e contratar, diretamente ou por qualquer outra forma, por sua conta
e risco, mão de obra necessária para a execução deste contrato, observando
o que dispõe a legislação trabalhista e previdenciária brasileira,
responsabilizando-se exclusiva e integralmente pelo recolhimento e
pagamento de contribuições sociais, trabalhistas, previdenciárias e demais
encargos e adicionais pertinentes, devidos a qualquer título, na forma da lei;

assegurar aos seus empregados, quando em serviço na UMF e na unidade
industrial, diretamente ou por meio de terceiros, alimentação e alojamentos,

Página 18 de 38
em quantidade, qualidade e condições de higiene adequadas, assim como
segurança e assistência de saúde, compatíveis com a legislação aplicável;

XII. executar diretamente, contratar ou, de outra maneira, obter, por sua conta e
risco, todos os serviços necessários ao cumprimento deste contrato,
respeitadas sempre as disposições da legislação brasileira em vigor e os
termos deste contrato;

XIV. impor a todos os seus contratados e fornecedores de bens e serviços as
disposições deste contrato e da legislação brasileira aplicável, em especial
aquelas referentes a pessoal, proteção ao consumidor e ao meio ambiente,
verificando seu cumprimento;

XV. evitar ações ou omissões passíveis de gerar danos ao ecossistema ou a
qualquer de seus elementos, adotando todas as medidas necessárias para a
conservação dos recursos naturais, em estrito cumprimento ao PMES;

XVI. assumir responsabilidade integral e objetiva por todos os danos e prejuízos
ao meio ambiente, a terceiros e à União que resultarem, direta ou
indiretamente, de suas ações ou omissões na execução do PMFS ou por
ações em desacordo com as normas cabíveis;

XVII. reparar danos c prejuízos, e indenizar a União por toda e qualquer ação,
recurso, demanda ou impugnação judicial, juízo arbitral, auditoria,
inspeção, investigação ou controvérsia de qualquer espécie, por quaisquer
indenizações, compensações, punições, multas ou penalidades de qualquer
natureza, relacionados ou decorrentes de eventuais danos e prejuizos;

XVIII. recuperar as áreas degradadas quando identificado o nexo de causalidade
entre suas ações ou omissões e os danos ocorridos, independentemente de
culpa ou dolo, sem prejuízo das responsabilidades contratuais,
administrativas, civis ou penais;

XIX. respeitar o período de embargo previsto na subcláusula 5.2 deste contrato;

XX. —fomecer aos seus funcionários transporte regular entre a UMF explorada e
os núcleos habitacionais próximos à UMF em regime de concessão;

XXI. manter, na UMF, preposto aprovado pela Administração, durante a
execução do objeto deste contrato, para representá-lo sempre que for
necessário;

XXII. manter os funcionários em atividade na concessão florestal devidamente
uniformizados e identificados;

XXIIT. informar imediatamente à autoridade competente ações ou omissões
próprias ou de terceiros ou fatos que acarretem danos ao ecó e
qualquer de seus elementos ou às comunidades locais;

XXIV. manter sistema de vigilância e controle que garanta a integridade da UM

N Página 19 de 35
XXV. executar as atividades necessárias à manutenção da infraestrutura, zelar
pela integridade dos bens e benfeitorias vinculados à UMF e realizar as
benfeitorias necessárias na UMF;

XXVI. manter atualizados o inventário e o registro dos bens vinculados à
concessão;

XXVII. permitir amplo e irrestrito acesso dos encarregados da fiscalização,
monitoramento, auditoria e representantes do órgão gestor da Unidade de
Conservação, a qualquer momento, às obras, aos equipamentos, às
operações florestais e às instalações da UMF, bem como à documentação
necessária para o exercício da fiscalização;

XXVIII implantar sistema de parcelas permanentes, conforme intensidade
estabelecida no edital de licitação e diretriz técnica do Serviço do
Florestal Brasileiro;

XXIX. incluir no PMFS a localização e demarcar as Áreas de Reserva Absoluta,
as quais não poderão ser objeto de qualquer tipo de exploração
econômica, nos termos do art. 32 da Lei nº 11.284/2006;

XXX. quando da eventual substituição do responsável técnico, apresentar ao
concedente a prova de inscrição ou registro do novo responsável no
Conselho Regional de Engenharia, Arquitetura e Agronomia (Crea) e o
documento que comprove seu vínculo profissional com o concessionário.

XXXI. construir guarita de controle de entrada e saída de veículos e pessoas da
UMF, conforme projeto arquitetônico aprovado pelo Serviço Florestal
Brasileiro e avalizado pelo órgão gestor da Unidade de Conservação;

XXXII. instalar sinalização informativa sobre a concessão florestal em áreas
suscetíveis a invasões;

XXXIII. instalar sinalização informativa em áreas de especial interesse para a
conservação, proteção e pesquisas;

XXXIV. definir normas de segurança para todas as atividades realizadas dentro da
UMF, a serem cumpridas por trabalhadores próprios, terceirizados ou
prestadores eventuais de serviços;

XXXV. implantar sinalização de segurança nas estradas, conforme padrão oficial
e de acordo com o plano de manejo da Flona de Jacundá;

XXXVI. bloquear o tráfego em estradas secundárias durante o período de
embargo;

XXXVII. respeitar a legislação referente à proteção do patrimônio histórico e
arqueológico;

Página 20 de 35
XXXVIII. prever, na elaboração do PMFS, medidas para a identificação,

proteção e salvamento de artefatos arqueológicos que por ventura
forem localizados nas unidades de manejo florestal;

XXXIX. respeitar o direito de acesso de comunidades locais para a coleta de

XL.

Cláusula

produtos florestais não madeireiros;
remover, por sua conta exclusiva, os equipamentos e bens que não

sejam objeto de reversão, quando da extinção deste contrato, na forma
prevista na cláusula 11 deste contrato;

14- DAS OBRIGAÇÕES DO CONCEDENTE.

O concedente obrigar-se-á a:

I

nI.

VI.

VII.

exercer a atividade normativa, o controle, a gestão e a fiscalização da
execução deste contrato;

disponibilizar, sem ônus para o concessionário, sistema de controle de cadeia
de custódia da produção de madeira em tora;

disponibilizar conferentes para o controle do trânsito de produtos na UMF;

realizar o controle financeiro e contábil do contrato e manter o concessionário
informado sobre sua execução;

disponibilizar para o público as informações sobre o contrato de concessão
florestal, resguardando informações sigilosas do concessionário;

disponibilizar, sem ônus para o concessionário, sistemas e aplicativos
específicos para o processamento e a análise de dados de parcelas
permanentes de controle da produção;

mediar eventuais divergências entre o concessionário, produtores
independestes e comunidades locais relacionadas à execução do contrato;

VIII. controlar o cumprimento das obrigações técnicas e financeiras fixadas neste

XII.

contrato;
cobrar e verificar o pagamento das obrigações contratuais;

apoiar a melhoria da qualidade técnica das operações por meio do
monitoramento e treinamentos;

mediar conflitos entre o órgão gestor da Flona e o concessiorário;
fixar e aplicar as penalidades administrativas e contratuais i

concessionário, sem prejuizo das atribuições dos órgãos do Sis
Nacional do Meio Ambiente (Sisnama) responsáveis pelo controlê

Página 21 de 38

fiscalização ambiental;

XIII. avaliar a necessidade de suspensão ou de extinção deste contrato, nos casos
nele previstos.

Subcláusula 14.1 — Responsabilidade pela gestão do contrato.

O SFB, nos termos do art. 55, I, da Lei nº 11.284/2006, é o responsável pela gestão
deste contrato.

Subcláusula 14.2 — Acesso à UMF para fiscalização e monitoramento das atividades.

Os órgãos responsáveis pela fiscalização da floresta pública ou pelo monitoramento das
atividades direta ou indiretamente objeto deste contrato terão livre acesso à UMF, a
qualquer tempo, inclusive sem aviso-prévio.

I Quando em exercício do direito previsto nesta subcláusula, os servidores,
funcionários ou representantes do Serviço Florestal Brasileiro estarão
devidamente identificados;

HM. A fiscalização por qualquer ente público não exime nem diminui as
responsabilidades do concessionário quanto à observação das regras previstas
neste contrato e na legislação brasileira.

Cláusula 15 —- DOS PRAZOS PARA O INÍCIO DAS ATIVIDADES DO
CONCESSIONÁRIO.

Os prazos máximos para o concessionário iniciar as atividades relacionadas a este
contrato são os seguintes:

Io PMFS será protocolizado no órgão competente até 12 (doze) meses após a
assinatura deste contrato;

IH. o início das atividades de exploração de produtos acontecerá até 24 (vinte e
quatro) meses após a assinatura deste contrato.

a) Quando o término final desse prazo ocorrer durante o período de
embargo previsto na subcláusula 5.2, o prazo para o início da atividade
de exploração será de 60 (sessenta dias) dias após o final do período de
embargo.

b) Os prazos definidos nos incisos I e II acima somente serão revistos
mediante comprovação por parte do concessionário e aprovação por
parte do SFB de que o atraso ocorreu em razão de caso fortuito ou
motivo de força maior.

c) Considera-se, para fins deste contrato, como início das atividades de

Página 22 de 35
exploração, a realização da derrubada e do arraste de toras de forma
contínua.

Cláusula 16 - DOS CUSTOS E RISCOS RELACIONADOS À EXECUÇÃO DO
CONTRATO.

O concessionário assumirá, sempre em caráter exclusivo, todos os custos e riscos
relacionados com as obrigações assumidas neste contrato e arcará com todos os
prejuízos causados diretamente ou por intermédio de terceiros, no período de vigência
deste contrato, sem direito a qualquer pagamento, reembolso ou indenização, caso a
exploração de recursos florestais seja insuficiente para a recuperação dos investimentos
realizados e o reembolso das despesas.

Cláusula 17 - DAS GARANTIAS FINANCEIRAS E SUAS MODALIDADES.

Para garantir o fiel cumprimento das obrigações contratualmente assumidas, o
adjudicatário prestará garantia contratual em valor equivalente a 60% do Valor de
Referencia do Contrato (VRC), de acordo com os seguintes percentuais e fases:

I. Fase | — contratação: garantia prestada, equivalente a 30% da garantia, para a
assinatura do contrato, no valor de R$ 271.615,44 (duzentos e setenta e um

mil, seiscentos e quinze reais e quarenta e quatro centavos), na forma de
caução em dinheiro;

I. Fase 2 — planejamento: a ser prestada em até 10 (dez) dias após a
homologação do Plano de Manejo Florestal Sustentável (PMFS) da UMF,
equivalente a 30% do valor da garantia atualizado;

HI. Fase 3 — operacionalização: a ser prestada em até 10 (dez) dias após a
aprovação do 2º (segundo) Plano Operativo Anual (POA), equivalente a 40%
do valor da garantia atualizado.

Subcláusula 17.1 - Da composição da garantia.
São admitidas as seguintes modalidades de garantia:

1 caução em dinheiro;

IH. títulos da dívida pública emitidos sob forma escritural, mediante registro em
sistema centralizado de liquidação e de custódia autorizado pelo “Banco
Central do Brasil, e avaliados pelos seus valores econômicos, confotn
definido pelo Ministério da Fazenda;

HI. seguro-garantia;

IV. fiança bancária;

Página 23 de 35

V. outras admitidas em lei.

17.1.1.A prestação da garantia em cada fase poderá ser feita por meio das diferentes
modalidades previstas em lei, por um ou mais instrumentos.

17.1.2.0 concessionário poderá optar por manter os valores das diferentes fases que
compõem a garantia em única ou distintas modalidades.

17.1.3.O concessionário pode, se preferir, compor o valor integral da garantia de uma
só vez.

17.1.4. Quando da participação de consórcio, qualquer das empresas componentes, de
acordo com o termo de constituição, poderá apresentar a garantia.

17.1.5. Não será aceita a garantia prestada por terceiros, ainda que parcial.

17.1.6. Os títulos da dívida pública serão aceitos por seu valor nominal, desde que
emitidos sob a forma escritural, mediante registro em sistema centralizado de
liquidação e de custódia autorizado pelo Banco Central do Brasil, e avaliados
pelos seus valores econômicos, conforme definido pelo Ministério da Fazenda,
considerando o disposto na Lei nº 10.179, de 6 de fevereiro de 2001.

17.1.6.1. Não serão aceitos como garantia válida os títulos da dívida pública
pendentes de condição ou termo, fora de seus prazos de validade ou
que estejam prescritos.

17.1.7.0 seguro-garantia deverá ser emitido por instituição com registro na
Superintendência de Seguros Privados — SUSEP e ressegurado de acordo com a
legislação sobre este assunto, figurando como tomador o adjudicatário.

17.1.8.Para seguro-garantia e fiança bancária, deverá figurar como beneficiário
segurado o Serviço Florestal Brasileiro, CNPJ nº 37.115.375/0008-83;

17.1.9. O seguro-garantia e a fiança bancária serão expressamente vinculados ao edital
de licitação e ao contrato de concessão;

17.1.10. Deverão ser apresentados os títulos representativos originais das garantias ao
Serviço Florestal Brasileiro, para certificação do cumprimento da condição de
assinatura do contrato. A custódia dos títulos é de responsabilidade do Serviço
Florestal Brasileiro.

17.1.11. A presença dos valores integrais de garantia, nos termos desta Resolução,
constitui condição prévia para manutenção plena dos direitos outorgados pelo
contrato de concessão florestal.

Subcláusula 17.2 — Da atualização e recomposição dos valores da garantia.

A atualização e a recomposição dos valores da garantia seguirão os termos da
Resolução SFB nº 06, de 06 de dezembro de 2011, ou outra norma que vier a substituí-

Página 24 de 35
la ou reformá-la.

17.2.1, Os valores de cada fase de composição da garantia expressos neste contrato
serão reajustados pelo IPCA/IBGE de forma proporcional ao período
transcorrido entre a assinatura do contrato e a data da exigência da prestação da
garantia.

Subcláusula 17.3 — Da substituição da garantia.

O concessionário poderá trocar de modalidade de garantia mediante a autorização do
Serviço Florestal Brasileiro (SFB).

Subcláusula 17.4 — Do levantamento da garantia.

O levantamento da garantia seguirá os termos da Resolução SFB nº 06, de 06 de
dezembro de 2011, ou outra norma que vier a substituí-la ou reformá-la.

Subcláusula 17.5 — Da execução da garantia.

17.5.1. A execução da garantia deverá ser realizada no caso de rescisão contratual e
poderá ser efetuada nos casos de:

1 ressarcimento de prejuízos a terceiros e ao erário ocasionados pela ação ou
omissão do concessionário no cumprimento do objeto do contrato,
incluindo danos à infraestrutura de órgãos governamentais e a bens
reversíveis da concessão;

1. inadimplemento das obrigações financeiras contratuais, incluindo os custos
do Edital;

III. condenação do concedente por razão de atos da responsabilidade do
concessionário na execução do contrato.

17.5.2. Para garantia estabelecida de forma separada por fases ou por meio de diferentes
modalidades, a execução poderá incidir sobre uma ou mais fases ou
modalidades, de acordo com os valores a serem ressarcidos.

17.5.3.A execução da garantia, quando couber, será precedida de processo
administrativo, que qualificará e quantificar o dano e os montantes devidos,
permitindo ao concessionário direito ao contraditório e a ampla defesa.

17.5.4. A execução poderá ser total ou parcial, dependendo da modalidade dg
adotada, dos danos a serem reparados e dos valores devidos.

17.5.5. Em caso de rescisão contratual a execução será integral independente das fases ?
modalidades empregadas.

Página 25 de 35
17.5.6. Se o valor da garantia for insuficiente para a cobertura dos eventos listados,
permanecerá o concessionário responsável pelo valor remanescente.

Cláusula 18 - DAS BENFEITORIAS.

As benfeitorias permanentes reverterão sem ônus ao titular da área ao fim do contrato de
concessão.

Subcláusula 18.1 — Indenização por benfeitorias de interesse público.

As benfeitorias permanentes realizadas pelo concessionário poderão ser descontadas dos
valores devidos ao concedente, desde que presente o interesse público e sua realização
tenha sido autorizada prévia e formalmente pelo SFB.

I. Não serão indenizadas quaisquer benfeitorias que sejam decorrentes de
obrigação contratual assumida pelo concessionário ou que gerem direito a
bonificação.

Cláusula 19 — DA RESPONSABILIDADE PELOS DANOS E RISCOS
RELACIONADOS À EXECUÇÃO DO CONTRATO.

O concessionário será o único responsável civilmente pelos seus atos, os de seus
prepostos e subcontratados, bem como pela reparação de danos excedentes aos previstos
no contrato e na execução do PMFS, independentemente da existência de culpa. Deverá,
ainda, ressarcir a União dos ônus que esta venha a ter em consequência de eventuais
demandas motivadas por atos de sua responsabilidade.

Subcláusula 19.1 — Reparação de danos e prejuízos.

O concessionário é obrigado a reparar todos os danos e prejuízos originados por sua
ação ou omissão ao meio ambiente, à União ou a terceiros e ainda a indenizar a União
por toda e qualquer ação, recurso, demanda ou impugnação judiciais, juízo arbitral,
auditoria, inspeção, investigação ou controvérsia, indenizações, compensações,
punições, multas ou penalidades de qualquer natureza relacionados ou decorrentes
desses danos e prejuízos.

Cláusula 20 - DAS SANÇÕES ADMINISTRATIVAS.
A aplicação das sanções será precedida de processo administrativo específico por meio

do qual o concessionário poderá exercer seus direitos à ampla defesa e ao contraditório.
Antes da abertura de processo administrativo, o SFB poderá solicitar esclarecimentos.

Página 26 de 35
Subcláusula 20.1 — No caso de descumprimento, por parte do concessionário, das
obrigações estabelecidas neste contrato, aplicar-se-ão as seguintes sanções
administrativas, sem prejuízo das responsabilidades cível e criminal:

I | advertência formal por escrito, com o estabelecimento de novo prazo para o
cumprimento das obrigações contratuais pendentes;

TI. multa de até 10% (dez por cento) sobre o valor de referência deste contrato;

II. suspensão temporária da execução do contrato até o cumprimento da
cláusula;

IV. extinção do contrato;

V. suspensão temporária de participação em licitação e impedimento de contratar
coma Administração por prazo não superior a 2 (dois) anos;

VI. declaração de inidoneidade para licitar ou contratar com a Administração
Pública — enquanto perdurarem os motivos determinantes da punição ou até
que seja promovida a reabilitação, na forma da lei.

Subcláusula 20.2 — As sanções poderão ser aplicadas de forma independente ou
cumulativa.

Subcláusula 20.3 - O não atendimento, pelo concessionário, das solicitações,
notificações e determinações da fiscalização do órgão ambiental e do monitoramento do
SFB implicarão a aplicação das penalidades previstas neste contrato e nas normas
citadas.

Subcláusula 20.4 — O valor das multas aplicadas ao concessionário e não recolhido será
descontado da garantia, nas formas previstas neste contrato e, se não for suficiente, a
diferença será cobrada na forma da legislação em vigor.

Cláusula 21 - DA SUSPENSÃO SUMÁRIA DAS ATIVIDADES.

Em caso de descumprimento dos critérios técnicos, verificação de danos ambientais,
ausência de manutenção da infraestrutura viária, condições trabalhistas inadequadas,
ausência de controle de cadeia de custódia da produção e não pagamento dos preços
florestais, o Serviço Florestal Brasileiro poderá determinar a imediata suspensão da
execução das atividades desenvolvidas em desacordo com o contrato de concessão ca
correção das irregularidades identificadas, nos termos do art. 30, $
11.284/2006.

I A suspensão de que trata esta cláusula não isenta o concessionária
cumprimento das demais obrigações contratuais.

ps Página 27 de 35
Cláusula 22 - DAS CONDIÇÕES DE EXTINÇÃO DO CONTRATO DE
CONCESSÃO.

Extingue-se a concessão florestal por qualquer das seguintes causas:

1.

LIA

HI.

VI

esgotamento do prazo contratual;
rescisão;

anulação;

. falência ou extinção do concessionário e falecimento ou incapacidade do

titular, no caso de empresa individual;

desistência e devolução, por opção do concessionário, do objeto da
concessão;

transferência do controle societário do concessionário sem prévia anuência do
poder concedente.

Subcláusula 22.1 — Consequências da extinção do contrato.

Extinta a concessão, retornam ao titular da floresta pública todos os bens reversíveis,
direitos e privilégios transferidos ao concessionário.

IL

n.

HI.

IV.

A extinção da concessão florestal autoriza, independentemente de notificação
prévia, a ocupação: das instalações e a utilização, pelo titular da floresta
pública, de todos os bens reversíveis;

A extinção da concessão pelas causas previstas nos itens II, IV e V da
cláusula 20 autoriza o poder concedente a executar as garantias contratuais,
sem prejuízo da responsabilidade civil por danos ambientais previstos em lei;

A devolução de áreas não implicará ônus ao poder concedente nem conferirá
ao concessionário qualquer direito a indenização pelos bens reversíveis, os
quais passarão à propriedade do poder concedente;

Em qualquer caso de extinção da concessão, o concessionário fará, por sua
conta exclusiva, a remoção dos equipamentos e bens que não sejam objeto de
reversão, em até 90 (noventa) dias, ficando obrigado a reparar ou indenizar os
danos decorrentes de suas atividades e praticar os atos de recuperação
ambiental determinados pelos órgãos competentes, sob pena de sofrer as
sanções estabelecidas neste contrato, além de indenizar os custos da remoção
para o SFB.

Página 28 de 35
Subcláusula 22.2 — Rescisão do contrato pelo poder concedente.

A inexecução total ou parcial do contrato acarretará, a critério do poder concedente, a
rescisão da concessão, a aplicação das sanções contratuais e a execução das garantias,
sem prejuízo da responsabilidade civil por danos ambientais prevista em lei,
resguardado o direito de defesa e contraditório.

I A rescisão da concessão poderá ser efetuada unilateralmente pelo poder
concedente quando:

a)

d)

e)

d)

1)

8)

h)

E)

k

Il. Rescindido este contrato pelo poder concedente, por descumprimento

o concessionário descumprir cláusulas contratuais ou disposições legais
e regulamentares concernentes à concessão;

o concessionário descumprir o PMFS, de forma que afete elementos
essenciais de proteção do meio ambiente e a sustentabilidade da
atividade;

o concessionário paralisar a execução do PMFS por prazo maior que
dois anos, ressalvadas as hipóteses decorrentes de caso fortuito ou força
maior ou as que, com anuência do órgão gestor, visem à proteção
ambiental;

o concessionário descumprir, total ou parcialmente, a obrigação de
pagamento dos preços florestais;

o concessionário perder as condições econômicas, técnicas ou
operacionais para manter a regular execução do PMFS;

o concessionário não cumprir as penalidades impostas por infrações,
nos devidos prazos;

o concessionário não atender a notificação do Serviço Florestal
Brasileiro para regularizar o exercício de suas atividades;

o concessionário for condenado em sentença transitada em julgado por
crime contra o meio ambiente ou a ordem tributária, ou por crime
previdenciário;

o concessionário submeter trabalhadores a condições degradantes de
trabalho ou análogas à de escravo ou explorar o trabalho infantil;

ocorrer fato superveniente de relevante interesse público que justifique
a rescisão, mediante lei autorizativa específica, com indenização de
investimentos vinculados aos bens reversíveis que tenham sido
realizados e ainda não amortizados;

houver a transferência do controle societário do conce:
prévia anuência do poder concedente.

Página 29 de 35
cláusulas contratuais ou disposições legais e regulamentares por parte do
concessionário, em especial as constantes do art. 78, incisos 1a XIl e XVI,
da Lei nº 8.666/1993, este responderá por perdas e danos decorrentes de seu
inadimplemento, arcando com todas as indenizações, na forma da lei;

II. Rescindido o contrato de concessão florestal, não resultará para o órgão
gestor qualquer espécie de responsabilidade em relação aos encargos, ônus,
obrigações ou compromissos com terceiros ou com empregados do
concessionário.

Subcláusula 22.3 — Processo administrativo para rescisão contratual.

A rescisão do contrato de concessão florestal será precedida de processo administrativo,
assegurado o direito de ampla defesa.

1 Será instaurado processo administrativo de inadimplência somente após a
notificação do concessionário e a fixação de prazo para correção das falhas e
transgressões apontadas;

I. Instaurado o processo administrativo e comprovada a inadimplência, a
rescisão será efetuada por ato do poder concedente, sem prejuízo da aplicação
das sanções contratuais, da execução das garantias e da responsabilidade civil
por danos ambientais e das sanções penais e administrativas.

Subcláusula 22.4 — Rescisão por iniciativa do concessionário.

O contrato de concessão florestal poderá ser rescindido por iniciativa do concessionário,
caso venha a ocorrer o descumprimento das normas contratuais pelo poder concedente,
somente mediante ação judicial especialmente intentada para esse fim, conforme
previsto no art. 47 da Lei nº 11.284/2006.

Subeláusula 22.5 — Desistência.

A desistência é condicionada à aceitação expressa do poder concedente e dependerá de
avaliação prévia do órgão competente para determinar o cumprimento ou não do PMFS.
O desistente deve assumir o custo dessa avaliação e, conforme o caso, as obrigações
emergentes.

I A desistência não desonerará o concessionário de suas obrigações com
terceiros.
Cláusula 23 - DA GESTÃO E SOLUÇÃO DOS CONFLITOS SOCIAIS.
O concessionário indicará um responsável para identificar e receber eventuais demandas

e reclamações que envolvam a UMF objeto do presente contrato ou relacionadas direta
ou indiretamente à execução do contrato, garantindo aos interessados o recebimento,

Página 30 de 35
análise e posicionamento em relação às demandas.

IO SFB será informado sobre todo o processo de negociação e acordo;

II. Em caso de conflitos que comprometam a continuidade do contrato ou algum
direito básico de comunidades locais, o SFB mediará a busca por
entendimento.

Cláusula 24 — DO INÍCIO DAS OPERAÇÕES FLORESTAIS.
O início das operações florestais está condicionado ao cumprimento dos seguintes itens:

1 aprovação do PMFS;

IL aprovação do POA e emissão da primeira Autorização de Exploração
(Autex);

II. construção de posto de controle na entrada da UMF de acordo com planta
fornecida pelo Serviço Florestal Brasileiro e sua dotação com:

a) energia elétrica;

b) portões de controle;

c) equipamentos de comunicação;

d) sistema de acesso à internet,

e) equipamentos e informática;

f) “instalação do sistema de controle de cadeia de custódia.

TV. estruturação de sistema de controle da cadeia de custódia.
Cláusula 25 - DAS DIVERGÊNCIAS NA INTERPRETAÇÃO E APLICAÇÃO
DO CONTRATO.
Nos casos de divergências na interpretação e na aplicação dos contratos de concessão
florestal, o concessionário poderá encaminhar a questão, por escrito, ao Serviço
Florestal Brasileiro, que se manifestará em até 15 (quinze) dias úteis.

IO prazo de manifestação poderá ser prorrogado por igual período, desde que

justificadamente.

Cláusula 26 - DAS AUDITORIAS FLORESTAIS.

As UMES serão submetidas a auditorias florestais, de caráter independente, em pra
não superiores a três anos a partir da assinatura do contrato.

Página 31 de 35
Subcláusula 26.1 — Entidades de auditoria.

As auditorias serão conduzidas por entidades reconhecidas pelo Serviço Florestal
Brasileiro, nos termos do art. 3º, XI, da Lei nº 11.284/2006.

Subcláusula 26.2 — Custos da auditoria.

O concessionário pagará os custos da auditoria mediante a contratação direta da
o

entidade auditora reconhecida pelo SFB, nos termos do art. 3º, XI, da Lei nº
11.284/2006.

1. Em observância ao disposto no artigo 59, III, do Decreto nº 6.063/2007, o
desconto concedido ao concessionário da UMF pequena será de 80%
(oitenta por cento) do valor pago pelo concessionário à auditoria
florestal;

T. Esse valor será compensado no valor do preço a ser pago pelo concessionário
e dependerá de autorização prévia do SFB.

Cláusula 27 —- DO SISTEMA DE MONITORAMENTO DA CADEIA DE
CUSTÓDIA.
O concessionário adotará, desde o início da execução do PMFS, Sistema de Cadeia de
Custódia que permita a identificação individual da origem de cada tora produzida no
PMES em qualquer etapa, desde a floresta até o processamento, de acordo com a
Resolução SFB nº 06, de 07 de outubro de 2010, ou norma que vier a substitui-la.
Cláusula 28 - DOS CONTRATOS DE FINANCIAMENTO.
O concessionário poderá oferecer em garantia, em contrato de financiamento, os direitos
emergentes da concessão, nos termos do art. 29 da Lei nº 11.284/2006.
Subcláusula 28.1 — Responsabilidade do Serviço Florestal Brasileiro.
O SFB não possui responsabilidade com relação ao contrato de financiamento firmado
nesses moldes.
Cláusula 29 - DA COMPATIBILIZAÇÃO COM OUTRAS ATIVIDADES.
O concessionário florestal incorporará ao seu PMFS e planos operativos anuais ações e

atividades que visem à compatibilização da atividade de manejo florestal com outras
atividades econômicas licenciadas para operar na mesma área.

Página 32 de 35
Cláusula 30 - DO REEQUILÍBRIO ECONÔMICO-FINANCEIRO DO
CONTRATO.

Este contrato prevê o restabelecimento de seu equilíbrio econômico-financeiro nos
casos previstos na Lei nº 8.666/1993 e pela redução da área da UMF, nos seguintes
termos:

I avaliação do impacto econômico da redução da área da UMF no reequilíbrio
econômico-financeiro do contrato;

II. repactuação dos parâmetros e obrigações do equilíbrio econômico-financeiro
do contrato.
Subcláusula 30.1 — Da infraestrutura viária.

A abertura, construção e manutenção de estradas seguirão as diretrizes técnicas
estabelecidas pelo SFB.

I O concessionário é responsável pela manutenção das boas condições de
trafegabilidade nas estradas utilizadas para o transporte de sua produção,
localizadas dentro do limite da | Flona de Jacundá;

H. A não observância do item anterior implicará a aplicação das sanções
contratuais previstas na Cláusula 21 deste contrato.

Cláusula 31 - DAS PARCELAS PERMANENTES.

Compete ao concessionário instalar, manter, medir e processar as informações das
parcelas permanentes, conforme diretriz técnica do SFB.

I Este contrato prevê a instalação de 200 parcelas de 0,25 hectares cada.

Cláusula 32 - DO PATRIMÔNIO HISTÓRICO E CULTURAL.
A descoberta de quaisquer elementos de interesse arqueológico ou pré-histórico,
histórico, artístico ou numismático será imediatamente comunicada, pelo
concessionário, ao Instituto do Patrimônio Histórico e Artístico Nacional, ao ICMBio e
ao SFB.

I O concessionário é responsável pela conservação provisória da coisa

descoberta, a qual deve ser acondicionada e entregue ao chefe da Unidade de
Conservação.

Cláusula 33 - DA PUBLICAÇÃO.

O SFB publicará no Diário Oficial da União o extrato deste contrato, de acordo com

N Página 33 de 35
parágrafo único do art. 61 da Lei nº 8.666/1993, ocorrendo a despesa às suas expensas.

Cláusula 34 — DO FORO.

Fica eleito o Foro da Justiça Federal, Seção Judiciária do Distrito Federal, para dirimir
litígios oriundos deste contrato, com renúncia expressa das partes a outros, por mais
privilegiados que sejam.

Cláusula 35 - DA VIGÊNCIA DO CONTRATO.

Este contrato entra em vigor na data de sua assinatura, com vigência 40 (quarenta) anos,
sem direito a renovação.

E, por estarem de pleno acordo, assinam o presente instrumento contratual em três vias

de igual teor e forma, para um só efeito.

Brasília/DF, 05 de junho de 2013.

AA

Antônio Carlos Hummel

Página 34 de 35
Lista de Anexos

Anexo 1 — Relação das Unidades de Manejo Florestal (UMFS).
Anexo 2 — Objeto da Concessão Florestal.
Anexo 3 — Orientações para Demarcação das Unidades de Manejo Florestal.

Anexo 4 — Fichas de Parametrização de Indicadores para Fins de Classificação e
Bonificação no Lote de Concessão Florestal da Flona de Jacundá.

SA Página 35 de 35
RELAÇÃO DAS

A licitação para concessão em floresta pública será realizada em um lote
contendo três Unidades de Manejo Florestal (UMFSs), todas localizadas na Floresta
Nacional (Flona) de Jacundá, devidamente incluídas no Cadastro Nacional de Florestas
Públicas e no Plano Anual de Outorga Florestal (Paof) 2011.

As delimitações das UMFs foram feitas com base nas cartas planialtimétricas
MI-1315, MI-1316, MI-1393 e MI-1394, editoradas pela Diretoria do Serviço
Geográfico do Exército Brasileiro (DSG-EB) na escala 1:100.000, adequando-se
somente então a escalas iguais ou menores.

As áreas e os perímetros calculados são planos e não consideram o fator
topográfico, portanto são passiveis de mudança após a demarcação das UMFs e podem
oscilar quando calculadas em sistemas de informação geográfica.

São objetos da concessão florestal as seguintes UMFs:

rea (em hectares)
55.014,27

32.757,96
23.684,77

Contrato nº 01/2013 — Anexo 1 — Página 1 de 8 N
| ME

SEIS

=

TVISTHOTA OÍANVI dA SAQVAINA ]
VONNDVÍ dA TVNOIDVN VISANOTA | b

“PPUN9PF 9P [EUODEN EISSAOL] EU [2)S910[] Ofoue] 9p sopeptun sep edeg
Ras guia

(on3noamap sodo poroSiod 2p ojsaln ap papesd oauosap fritos)

sad [ELO mIDIA 9 Eder
O OfaUe A op apeprog

unnhsas

cmmtgos
Unidade de Manejo Florestal 1 - UMF I

Área (em ha): 55.014,27
Perímetro (em m): 184.900,50
Município: Porto Velho e Candeias do Jamari/RO

Os limites da Unidade de Manejo Florestal I (UMF-I) foram descritos a partir das cartas
planialtimétricas MI 1315, MI 1316, MI 1393 e MI 1394, escala 1:100.000, da Diretoria
do Serviço Geográfico do Exército Brasileito (DSG-EB). Inicia-se a descrição deste
perímetro no vértice V-101, de coordenadas planas N 9.078.484,04 e E 499.682,83,
localizado na confluência do rio Jacundá (ou Jacundá de Baixo) com o rio Preto; deste
segue a montante, pela margem esquerda do rio Preto, por 50.379,24 metros, até o
vértice V-102, de coordenadas N 9.065.686,97 e E 512.022,65, localizado na
confluência do rio Preto com o igarapé São João; deste segue a montante, pela margem
esquerda do igarapé São João, confrontando com a Unidade de Manejo Florestal II
(UMPF-IN), por uma distância de 13.197,24 m, até o marco M-101, de coordenadas N
9.055.043,09 e E 511.780,07, situado na nascente do igarapé São João; deste segue por
uma linha reta, com azimute de 229º23'04” e distância de 1.042,87 m, confrontando
com a Unidade de Manejo Florestal II (UMF-IN), até o marco M-102, de coordenadas N
9.054.250,09 e E 511.102,78, situado na nascente de um curso d'água sem
denominação; deste segue a jusante, pela margem direita do referido curso d'água,
confrontando com a Unidade de Manejo Florestal II (UMF-II), por uma distância de
3.538,48 m, até o vértice V-103, de coordenadas N 9.052.060,90 e E 508.764,19,
localizado na confluência do referido curso d'água com outro sem denominação; deste
segue a montante, pela margem esquerda deste outro curso d'água, confrontando com a
Unidade de Manejo Florestal II (UMF-II), por uma distância de 8.464,07 m, até o marco
M-103, de coordenadas N 9.045.229,36 e E 510.195,56, situado na cabeceira do
referido curso d'água; deste segue por uma linha reta, com azimute 269º55'34” e
distância de 10.369,64 m, até o marco M-104, de coordenadas N 9.045.117,20 e E
499.858,61; deste segue por uma linha reta, com azimute 350º27'49” e distância
10.505,87 m, até o marco M-105, de coordenadas N 9.055.578,01 e E 498.125,65; deste
segue por uma linha reta, com azimute 269º16'44” e distância 20.470,72 m, até o marco
M-106, de coordenadas N 9.055.296,77 e E 477.806,85, situado às margens de um
afluente do rio Jacundá (ou Jacundá de Baixo); deste segue a jusante, pela margem
direita do referido curso d'água, por uma distância de 6.194,27 m, até o vértice V-104,
de coordenadas N 9.057.660,30 e E 481.772,36, localizado na confluência do afluente
com o rio Jacundá (ou Jacundá de Baixo); deste segue a jusante, pela margem direita do
rio Jacundá (ou Jacundá de Baixo), por uma distância de 45.791,55 m, até o vértice V-
105, de coordenadas planas N 9.070.122,24 e E 498.539,87, localizado na confluência
do rio Jacundá (ou Jacundá de Baixo) com o rio Miriti; deste segue a jusante, pela
margem direita do rio Jacundá (ou Jacundá de Baixo), por uma distância de 13.973,11
m, até o vértice V-101, de coordenadas N 9.078.484,04 e E 499.682,83, localizado na
confluência do rio Jacundá (ou Jacundá de Baixo) com o rio Preto, ponto inicial desta
descrição, fechando assim o perímetro de 184.900,50 m, com áreá 55.014,27 ha. Todas
as coordenadas aqui descritas encontram-se representadas no Sistema UTM (Universal
Transversa de Mercator), referenciadas ao Meridiano Central -63/WGr (fuso 20,
hemisfério sul), tendo como o Datum o Sirgas 2000 (Sistema Geocêntrico de Referência
para as Américas). Todos os azimutes e distâncias, áreas e perímetros foram calculados
no plano de projeção UTM.

Contrato nº 01/2013 - Anexo 1 — Página 4 de 8
veses

Comê

sn
Es ZA

ez;

amnaçõe

E

eme

dota TA à edriy
vp opepiu
Unidade de Manejo Florestal II — UMF II

Área (em ha): 32.757,96
Perímetro (em m): 180.512,73
Município: Porto Velho e Candeias do Jamari/RO

Os limites da Unidade de Manejo Florestal II (UMF-II) foram descritos a partir das
cartas planialtimétricas MI 1316 e MI 1394, escala 1:100.000, da Diretoria do Serviço
Geográfico do Exército Brasileiro (DSG-EB). Inicia-se a descrição deste perímetro no
vértice V-201, de coordenadas N 9.065.686,97 e E 512.022,65, localizado na
confluência do rio Preto com o igarapé São João; deste segue a montante, pela margem
esquerda do rio Preto, confrontando com a Unidade de Manejo Florestal III (UMF-IIN),
por 106.144,43 metros, até o vértice V-202, de coordenadas N 9.027.410,09 e E
525.865,76, localizado na confluência do rio Preto com o rio Jacundá (ou Jacundá de
cima); deste segue a montante, pela margem esquerda do rio Jacundá (ou Jacundá de
cima), por uma distância de 16.484,18 m, até o marco M-201, de coordenadas N
9.022.782,12 e E 521.239,60, situado às margens do rio Jacundá (ou Jacundá de Cima);
deste segue por uma linha reta, com azimute de 359º55'10” e distância de 22.583,25 m,
até o marco M-202, de coordenadas N 9.045.242,29 e E 521.205,00; deste segue por
uma linha reta, com azimute de 269º53'26” e distância de 10.995,96 m, até o marco M-
203, de coordenadas N 9.045.229,36 e E 511.195,56, situado às margens de um curso
d'água sem denominação; deste segue a jusante, pela margem direita do referido curso
d'água, confrontando com a Unidade de Manejo Florestal 1 (UMF-l), por 8.464,07 m,
até o vértice V-203, de coordenadas N 9.052.060,90 e E 508.764,19, localizado na
confluência do referido curso d'água com um afluente sem denominação; deste segue a
montante, pela margem esquerda do referido afluente, confrontando com a Unidade de
Manejo Florestal 1 (UMF-I), por 3.538,48 m, até o marco M-204, de coordenadas N
9.054.250,09 e E 511.102,78, situado na nascente do referido afluente; deste segue por
uma linha reta, com azimute de 40º36'56” e distância de 1.042,87 m, confrontando com
a Unidade de Manejo Florestal 1 (UMPF-l), até o marco M-205, de coordenadas N
9.055.043,09 e E 511.780,07, situado na nascente do igarapé São João; deste segue a
jusante, pela margem direita do igarapé São João, confrontando com a Unidade de
Manejo Florestal I (UMF-1), por 13.197,24 m, até o vértice V-201, de coordenadas N
9.065.686,97 e E 512.022,65, localizado na confluência do rio Preto com o igarapé São
João, ponto inicial desta descrição, fechando assim o perímetro de 182.512,73 m, com
área de 32.757,96 ha. Todas as coordenadas aqui descritas encontram-se representadas
no Sistema UTM (Universal Transversa de Mercator), referenciadas ao Meridiano
Central -63/WGr (fuso 20, hemisfério sul), tendo como o Datum o SIRGAS 2000
(Sistema Geocêntrico de Referência para as Américas). Todos os azimutes e distâncias,
áreas e perímetros foram calculados no plano de projeção UTM.

Contrato nº 01/2013 — Anexo | - Página 6 de 8
| o |
i ho
| eita ori

LE pesado ofoaviy op opepri

Unidade de Manejo Florestal II — UMF HI

Área (em ha): 23.684,77
Perímetro (em m): 147.200,98
Município: Porto Velho e Candeias do Jamari/RO

Os limites da Unidade de Manejo Florestal II (UMF-III) foram descritos a partir das
cartas planialtimétricas MI 1316 e MI 1394, escala 1:100.000, da Diretoria do Serviço
Geográfico do Exército Brasileiro (DSG-EB). Inicia-se a descrição deste perímetro no
marco M-301, de coordenadas N 9.072.768,36 e E 510.279,56, localizado às margens
do rio Preto; deste segue por uma linha reta, com azimute de 86º45'59” e distância de
9.970,84 m, até o marco M-302, de coordenadas N 9.073.326,45 e E 520.139,24; deste
segue por uma linha reta, com azimute de 154º55'32” e distância de 36.759,69 m, até
o marco M-303, de coordenadas N 9.040.236,83 e E 535.497,81, situado às margens
do igarapé Juruá; deste segue a jusante, pela margem direita do igarapé Juruá, por
13.401,50 m, até o vértice V-301, de coordenadas N 9.042.777,92 e E 529.429,86,
localizado na confluência do igarapé Juruá com o rio Preto; deste segue a jusante, pela
margem direita do rio Preto, por 73.476,54 m, até o marco M-301, de coordenadas N
9.072.768.36 e E 510.279,56, localizado às margens do rio Preto, ponto inicial desta
descrição, fechando assim o perímetro de 147.200,98 m, com área de 23.684,77 ha.
Todas as coordenadas aqui descritas encontram-se representadas no Sistema UTM
(Universal Transversa de Mercator), referenciadas ao Meridiano Central -63/WGr
(fuso 20, hemisfério sul), tendo como o Datum o Sirgas 2000 (Sistema Geocêntrico de
Referência para as Américas). Todos os azimutes e distâncias, áreas e perímetros
foram calculados no plano de projeção UTM.

Contrato nº 01/2013 — Anexo | — Página 8 de 8
1. Produtos

1.1.

1.2.

13.

Madeira em Toras

1.1.1. Definição

Seção do tronco de árvores com diâmetro acima de 30 cm, normalmente cilíndrica,
podendo apresentar defeitos ou anormalidades na forma, na superfície e nas
extremidades.

1.1.2. Condições Especiais e Exclusões

I Espécies florestais que também sejam provedoras de produtos florestais não
madeireiros de uso exclusivo de comunidades locais devem ser manejadas de
forma a garantir a produção sustentável desses produtos não madeireiros.
Provisões especiais nesse sentido deverão constar do Plano de Manejo Florestal
Sustentável (PMES).

I

. Serão imunes de corte todas as espécies madeireiras protegidas por lei e/ou
regulamentações locais.

Material Lenhoso Residual da Exploração Florestal

1.2.1. Definição

Parte aérea da árvore, de natureza lenhosa (madeira), resultante da exploração
florestal, de até 50 cm de diâmetro, excetuando-se a madeira em tora.

Produtos Florestais Não Madeireiros

1.3.1. Definição

Produtos florestais não lenhosos, incluindo folhas, raízes, cascas, frutos, sementes,
exsudados, gomas, óleos, látex e resinas.

Contrato nº 01/2013 — Anexo 2 — Página 1 de 2
1.3.2. Condições Especiais e Exclusões

1

Os seguintes produtos só poderão ser explorados pelo concessionário

mediante prévia autorização do Serviço Florestal Brasileiro, que avaliará a
compatibilidade do uso comercial com o uso tradicional da comunidade:

ia

VI.

a) palmito e fruto do açaí — Euterpe precatoria ou Euterpe oleracae;
b) fruto de castanha-do-pará — Bertoletthia excelsa;
c) óleo de copaíba — Copaifera spp;
d) semente e óleo de andiroba — Carapa guianensis;
e) resina de breu — Protium spp;
1) cipó titica — Heteropsis flexuosa;
g) látex da seringueira — Hevea spp;
h) resina de jutaicica - Martiodendron elatum; e
i) todos os produtos das demais palmáceas.
O uso comercial desses produtos por parte do concessionário está

condicionado à aprovação de planos de manejo específicos e ao seu
licenciamento ambiental, conforme normas que disciplinam a matéria.

. O acesso regulado e gratuito de comunidades para coleta de produtos

florestais não madeireiros estará condicionado à autorização prévia do órgão
gestor da unidade de conservação e à formalização de entendimentos entre o
Serviço Florestal Brasileiro, o concessionário florestal e o órgão gestor da
unidade de conservação.

. A coleta de produtos florestais não madeireiros por comunidades locais está
condicionada à apresentação de um plano de uso do recurso que descreva o
conjunto de técnicas de manejo sustentável a ser empregado, a quantificação
do uso do recurso, a área sob manejo e a quantidade de pessoas envolvidas.

Será garantido acesso regulado gratuito às instituições públicas para coleta de
sementes para fins de produção de mudas. É vedada a essas instituições a
comercialização das sementes coletadas.

A coleta de sementes de espécies que são objeto da exploração para fins

madeireiros será regulada para garantir a adequada regeneração das espécies
no período de pousio da floresta.

Contrato nº 1/2013 — Anexo 2 — Página 2 de 2
ANEXO 3
ORIENTAÇÕES PARA DEMARCAÇÃO DAS UNIDADES DE MANEJO

FLORESTAL

A demarcação de cada Unidade de Manejo Florestal (UMF) será de
responsabilidade do concessionário. Para a demarcação, é necessária a realização de
transporte de coordenadas, implantação dos marcos geodésicos, testemunha, azimutes,
poligonação, bem como a implantação de placas, em conformidade com a localização e
o quantitativo definidos pelo Serviço Florestal Brasileiro e dispostos na tabela 1.

O prazo máximo para o concessionário realizar toda a demarcação e a
sinalização da UMF é de cinco anos, a partir da assinatura do contrato. Os serviços de
demarcação serão vistoriados pelo Serviço Florestal Brasileiro (SFB) durante a
execução e (ou) ao término dos trabalhos. O SFB observará se os serviços de
demarcação foram executados de acordo com as orientações do Manual de Normas
Técnicas para Demarcação em Florestas Públicas. Nos casos de omissão ou execução
contrária ao Manual, o concessionário será notificado a reparar o erro.

Nos casos em que o limite da Unidade de Produção Anual (UPA) coincidir
com o limite da UMF objeto da concessão, será necessário priorizar a demarcação
dessas linhas da UMF antes do início da atividade de exploração da respectiva UPA, por
meio da materialização de todos os marcos e placas dessa linha limítrofe

A relação de coordenadas constantes dos quadros de | a 12 está em metros,
projeção UTM, meridiano central -63Wgr (fuso 208), datum SIRGAS2000, e deve
servir como guia para a implantação desses elementos de demarcação. No entanto, após
a demarcação, as coordenadas deverão ser corrigidas com as novas coordenadas
extraídas a partir de levantamento geodésico, conforme especificado no Manual de
Normas Técnicas para Demarcação em Florestas Públicas, do SFB. Em caso de
alteração substancial no posicionamento desses elementos, o Serviço Florestal
Brasileiro deverá ser consultado antes de sua materialização. O SFB poderá indicar
novas coordenadas para a implantação desses elementos ou outros não incluídos neste
Anexo, de acordo com a necessidade, devidamente justificada.

Conforme especificado no Manual de Normas Técnicas para Demarcação de
Florestas Públicas, “as placas “Unidade de Manejo Florestal" serão colocadas ao longo
de seu perímetro em locais que se configuram como vias de acesso (trilhas, caminhos,
estradas, rios, córregos, Igarapés, etc.) ou com potencial em razão da proximidade de
ocupações”. O responsável técnico em campo deverá preferir os pontos na intersecção
dos limites da Unidade de Manejo Florestal com os acessos terrestres e fluviais.

As linhas secas e os limites físicos limítrofes entre UMFs que não
apresentaram placas neste Anexo se devem ao fato de não possuírem locais que se
configurem como efetiva ou potencial passagem de pessoas, pois não foram
identificadas vias de acesso, rios navegáveis ou alguma atividade humana
proximidades, seja por meio de imagens de satélite seja por meio de observação e
campo realizada por equipe do Serviço Florestal Brasileiro.

Com o desenvolver das atividades florestais, caso sejam identificados locais
que se configure como efetiva ou potencial passagem de pessoas, cuja sinalização não .

Contrato nº 01/2013 — Anexo 3 — Página 1 de 16

tenha sido prevista neste Anexo, o SFB poderá indicar novas coordenadas para a
implantação de outras placas, de acordo com a necessidade, devidamente justificada —
por exemplo, nas estradas e vias de acesso a serem construídas para a prática do manejo
florestal.

A equipe técnica responsável pela implantação das placas deve atentar, em
primeiro lugar, para as observações descritas nos quadros de 10 a 12, no intuito de
localizar, com maior precisão, o ponto de implantação. Posteriormente, deve direcionar
a face impressa da placa conforme indicado, com base no alvo que a sinalização
pretende atingir. Dessa maneira, as coordenadas fornecidas nas tabelas podem não
necessariamente coincidir com as descrições textuais indicadas. Assim, devem ser
priorizadas as descrições textuais em detrimento das coordenadas, que, por sua vez,
deverão ter corrigido e informado ao SFB o novo posicionamento A colocação das
placas deverá ter corrigido informado , com maior precisão possível, sobre os limites da
Unidade de Manejo Florestal.

As placas poderão ser implantadas no interior da Unidade de Manejo Florestal
e, em nenhuma hipótese, fora dos limites da UMF.

A tabela 1 indica a estimativa do número de marcos e placas a serem instalados
em cada uma das unidades de manejo florestal, bem como a quantidade de vértices que
não deverão receber marcos, apenas constar do memorial descritivo e mapas das UMFs.
Esses elementos constam dos mapas das UMFSs neste Anexo.

Tabela 1 — Quantitativo de marcos, vértices e placas para demarcação das UMFs.

Inídia
a pena Marco Vértice sem Marco de Placas de
po Geodésico Marco Poligonação Sinalização
Florestal
UMFI 6 5 28 17
UMF II 5 3 14 o4
UME II 3 1 2 08

Obs.: O quantitativo de marcos de azimute, testemunha é sinalizadores deverá seguir O previsto no Manual de Normas Técnicas
para Demarcação de Florestas Públicas do Serviço Florestal Brasileiro.

A seguir são apresentados os mapas com a representação dos marcos
geodésicos, vértices sem marco e marcos de poligonação e as tabelas de coordenadas
dos elementos de demarcação de cada unidade de manejo florestal (UMF).

Contrato nº 01/2013 - Anexo 3 — Página 2 de 16
UMFI
Figura 1 — Marcos Geodésicos, Vértices sem Marcos e Marcos de Poligonação.
au

so
É É AN
a E 6º;

5

Quadros com coordenadas dos elementos de demarcação da UMF I.

Quadro 1 — Marcos Geodésico da UMF I.

UMF Marco E N
UMF 1 M-101 511.780,07 9.055.043,09
UMF 1 M-102 511.102,78 9.054.250,09
UMFI M-103 510.195,56 9.045.229,36
UMFI M-104 499.858,61 9.045.217,20
UMF I M-105 498.125,65 9.055.578,01
UMFI M-106 477.806,85 9.055.296,77

Quadro 2 — Vértice sem marcos da UMF L.

UMF Vértice E N
UMF I V-101 499.682,83 9.078.484,04
UMFI V-102 512.022,65 9.065.686,97
UMF I V-103 508.764,19 9.052.060,90
UMF I V-104 481.772,36 9.057.660,30
UMEF I V-105 498.539,87 9.070.122,24

Quadro 3 - Marcos de Poligonação da UMF I.

N

UMF I MPI101 508.584,62 9.045.227,63
UMFI Mp102 506.856,35 9.045.225,71
UMF I MP103 505.128,07 9.045.223,71
UMF I MP104 503.399,80 9.045.221,64
UMFI MP105 501.671,53 9.045.219,50
UMF I MP106 499.595,76 9.046.787,59
UMFI MP107 499.348,25 9.048.267,87
UMF I MP108 499.100,72 9.049.748,16
UMFI MP109 498.853,17 9.051.228,44
UMF I MPIIO 498.605,61 9.052.708,72
UMF I MPII1 498.358,02 9.054.189,00
UMF I MpP112 497.032,01 9.055.562,95
UMFI MP113 495.897,20 9.055.547,55
UMF I MPII4 494.762,39 9.055.532,10
UMF I MP115 493.627,57 9.055.516,62

Contrato nº 01/2013 — Anexo 3 — Página 4 de 16
UMFI
UMFI
UMFI
UMFI
UMFI
UMFI
UMFI
UMEI
UMEI
UMFI
UMFI
UMFI
UMEI

MPII6 49249276
MPIIT 491.357,95
MPIIS 490.223,14
MPIIO 489.088,33
MPIZO 48795352
MPI21 486.818,71
MPIZ2 485.683,90
MPI23 484.549,09
MPIZ4 48341428
MPI25 482.279,47
MPIZ6 481.144,66
MP127 480.009,86
MPIZ8 478.875,05

9.055.501,11
9.055.485,57
9.055.469,99
9.055.454,39
9.055.438,76
9.055.423,09
“9.055.407,40
9.055.391,68
9.055.375,92
9.055.360,14
9.055.344,32
9.055.328,48
9.055.312,60

Contrato nº 01/2013 - Anexo 3 — Página 5 de 16

a
UMF II

Figura 2 — Marcos Geodésicos, Vértices sem Marcos e Marcos de Poligonação.

ELEMENTOS DE DEMARCAÇÃO
DA UNIDADE DE MANEJO FLORESTAL IL |

FLORESTA NACIONAL DE JACUNDÁ

SASNRS
o. RE |

EA

q dra

q

“Copo
EN Man Pag

el — aa A YE =

Contrato nº 01/2013 — Anexo 3 - Página 6 de 16
Quadros com coordenadas de elementos de demarcação da UMF II.

Quadro 4 — Marcos Geodésicos da UMF IL.

UMEF
UMF
UMEIL
UMF II
UMF IL
UMF II

Marco E

M-201 521.239,60
M-202 521.205,00
M-203 510.195,56
M-204 511.102,78
M-205 511.780,07

N
9.022.782,12
9.045.242,29
9.045.229,36
9.054.250,09
9.055.043,09

Quadro 5 — Vértices sem Marcos da UMF II.

UME
UMF II
UMF IH
UMF IL

Vértice E

V-201 512.022,65
V-202 525.865,76
V-203 508.764,19

N
9.065.686,97
9.027.410,09
9.052.060,90

Quadro 6 — Marcos de Poligonação da UMF II.

UME
UMF II
UMF
UMF
UMF IL
UMF II
UMF II
UMF II
UMF II
UMF IL
UMF II
UMF
UMF II
UMF II
UMF II

Marco E

MP201 521.226,98
MP202 521.225,18
MP203 521.223,37
MP204 521.221,57
MP205 521.219,76
MP206 521.217,94
MP207 521.216,13
MP208 521.214,31
MP209 521.212,49
MP210 521.210,66
MP2IL 519.109,65
MP212 516.910,45
MP213 514.711,26
MP2I4 512.512,08

N
9.024.816,24
9.026.869,27
9.028.922,30
9.030.975,33
9.033.028,35
9.035.081,37
9.037.134,39
9.039.187,41
9.041.240,43
9.043.293,44
9.045.243,29
9.045.240,01
9.045.236,62
9.045.233,11

Contrato nº 01/2013 — Anexo 3 — Página 7 de 16
91 9P g Pulp — € OxoUy — ETOT/IO 5 OmnUo)

come3 ou opiempeo

a
NIIVISINOT OÍANVH dA JAVAINA
| va oyóvoNvWad aa soLNawaTa |

o o “oo00rs oo cones doom docoes
“OpÍBUOBIOd 9P SOME 9 SOME WAS SI9H19A “SODNSIPO9L) SOME] — € ANS]
HINO

Quadros com coordenadas dos elementos de demarcação da UMF III.

Quadro 7 - Marcos Geodésicos da UMF III.

MF Marco k
UME HI M-301 510.279,56 9.072.768,36
UMF HI M-302 520.139,24 9.073.326,45
UME HI M-303 535.497,81 9.040.239,83

Quadro 8 — Vértices sem Marcos da UMF III.
UMF Vértice E N
UMF II V-301 529.429,86 9.042.777,92

Quadro 9 — Marcos de Poligonação da UMF HI.
UMF Marco E N
UMF HI MP301 512.113,12 9.072.871,93
UME WI MP302 514.104,11 9.072.984,28
UMF HI MP303 516.095,12 9.073.096,54
UME WI MP304 518.086,14 | 9.073.208,70
UMF II MP305 521.041,84 9.071.381,13
UME WI MP306 521.903,43 9.069.529,47
UMF TI MP307 522.764,95 9.067.677,78
UMF HI MP308 523.626,39 9.065.826,08
UME II MP309 524.487,76 9.063.974,35
UMF UI MP310 525.349,05 9.062.122,60
UME HI MP311 526.210,26 9.060.270,83
UME HI MP312 527.071,40 9.058.419,04
UMF HI MP313 527.932,46 9.056.567,23
UMF HI MP314 528.793,44 9.054.715,40
UME HI MP315 529.654,35 9.052.863,55
UME HI MP316 530.515,18 | 9.051.011,67
UMF HI MP317 531.375,93 9.049.159,78
UME WI MP318 532.236,60 9.047.307,86
UME HI MP319 533.097,20 9.045.455,92
UME HI MP320 533.957,71 9.043.603,96
UME HI MP321 534.818,15 9.041.751,97

Contrato nº 01/2013 — Anexo 3 — Página 9 de 16
UMFI

Figura 4 — Mapa de Referência de Localização d:

o AN A.

BN
Q

po,

NE

NE Rs

833 RN 8
A ã
á

912 LI EUIBEA — € OXMUY —E1OT/10 4 Orenu0

ouiou
uias enBy,p Osino Op ajuejuoja

auou
was enfe,p osmo op auejuow

asso

ISO

ajssopas

Burg
ISIy adereã] op ajueuo

BUIA OU Op umuow

OI OU OP ur juo

Ora OTA

Ojug OU Op quesn

“por ep

auwou
was endy,p osino o tuaosap anb seossag

aurou
was enSp, p osino O waosap anb seossag

9189] BIB a)s00
ap sepuia “eyjm ejod wessed nb seossag

ajsa] exed ajsoo

ap Sepuia “eu ad wessed anb seossaq

SIsopuou Bird ejsoopns ap sepuia
“epeieuisap vauy ejad uressed onb seossag

POUPIg PIOIY adexe8| O urosap anb seossag

BIA OU O W99s9p anb sogsvaequig

opor "gd
o no ojasq ou 0 uaasap anb sagsearrquia

voijqnday vp gdese3] o wagos anb seossag

(oxeg
ap gpunoeç no) gpunoeç ou ou wenua
no ojaug OU O uiagos anb sagãpaxequig

meus Ep osIy

uu was end p osino Op toSieN 9U'phr'sS0'6 et'oop asp oLI-d

atuou was endp,p osino op woZ1eIN L$ITSSSO6  TIE66TOP — 60L-d

PyIuL LS“BTT'SSO 6 LETBT'B6r 8oI-d

BYIuL 90'8S6'6F0'6 04'990'66b LOI-d

Bpeieuisop valy 8HOL9'SPO'6 LO'98L'66P 90T-d

Borg Blosy adesrd] op woBira EU ITU SPO 6 ErT99 TOS sot-d

BUIA Ou Op woe TSÍ9TUSPO'6 8S'S9L'90S +ol-d

erougnguoo eu togor 'S 3] op decr eae E
“bso woBueuw p ojunf ojos ou op “bsa waBieA 06499"690'6 09 ESG TIS di
erougngguoo

eu “eotiqnday ep gdesv3] op epuonbso 989pTPLO'6 oz'trrros — tor-d

wagueu  ojunf ojos ou op epronbso waBurA
eIoUpn|guoo gu
(oxteg ap epunseç no) gpunavç ou op vyanp 9T'EPP'8L0'6 LG OLL 66h tor-d

uoB1eu q junf or31q OU Op 'bsa woSIeA

Rasjd ep ogseueidu op proor] auto

“TAN “Pp seoejd sep ogóisodsip 2 ogÍEzI|udo] Ep ogóLDsag — Q7 oJpen)
LP TI BuiBrA — E OxoUy — ETOT/1O qu orenuo,)

euou
uias enfy,p osuno op ajuanyyy

ouou
us eNSp,p osino Op ajurjuo

ns

ouou
was en3e, p osino Op ajuejuoja

ns

auou
uios en3e,p Osino Op ajuruow

awou
u1as enfp,p OsIno Op ajuejuoiy

RoBjd BP 99%] Up ogóond

Squanige op seputa “ouou
tuas enfy,p osino ou weZayo anb seossog

auiou
uias en3e,p osina ojad ws2sap anb seossad

“uou Bird ns ap sepuia
epedueosap vary ejad wessed onb seossag

auou
ulas en3e,p osino O U3989p anb seossad

ayou eJed [ns op seputa
epedirosap ay ejad wessed anb seossag

auou
uias enge,p osino O waosap anb seossog

awou
tas eng, p osino O u1aosop anb seossad

QuIou was enSy.p OSIN9 OP Bjlautp toBIvIA
aurou Was enZe,p OSINS OP ejrouIp woSIeiA
epedureosop ear ep woe
aurou was enSe,p OsIN9 Op war
epedueosap vory
auiou tuas end,p Osino Op war

ouou tuas end, p osino op uai

1h'S68'690'6

INT6ESSO'6

9S'6LESSO'6

EP'LEESSO6

EL'E9E'SSO'6

LEL9E'SSO'6

80'66€'SS0'6

9L'B8TL6P

69 TPL LLA

TE'PEr'6LH

s99IS Ogh

SSLTE Th

EL'gpe'T8h

ss'Trrsar

LII-d

9LI-d

sII-d

blI-d

ELT-d

TII-d

Wi-d

amo
UMF II
E ai 5 — Mapa de Referência de Localização das Placas.

LOCALIZAÇÃO DAS PLACAS DA

FLORESTA NACIONAL DE JACUNDÁ
MAPA DE REFERÊNCIA DE
UNIDADE DE MANEJO FLORESTAL Il

asoo00 saoooo
E gere
Mar,

o)
rvdê

| É

o
Re pes
NR

| Gia
AS EX
ME SS

ASAS

. e

es

1»
EN Er

a .

RM |

Contrato nº 01/2013 — Anexo 3 — Página 13 de 16

AD,

N
9V2P HI BUidra — € OxoUV — ELOT/1O 4 ONO)

eursenieç odexed] Op jueuoy  euriemer pdered| O wDosap onb seossog ursençeç odesv3] op wav TEIPUSPO6 — LSPoLBIS — poTda
(guto ap ppunoeç (euito ap ppunoeç no) (euio ds asi 6) 7º
no) vpunsef ou op ajuejuoja PpuNDBF OU O UIDOSap onb sapóraequa ap ppunoBç no) gpunogç ou op ejronp wodiBA PO BLLTTO'6 meuveos EOTrd
BuropIBIA odeuv3] op euBoBIRIA adese3] GEADA ã
Deesvaapnied SBpUIA OJaIg OL OU WEdayo onb seossag or ajuauy wo “ojaug ou op epionbso woSiey DO 95LH90'6 SEGS9GIS tora
rouonguos
ojaud ou Op ajtresnç OIL OU O agOS ônb sagóporequa eu *ogof OBS adeitd| Op ejoxp wagieu +69€9'590'6 P6ILOTIS toz-d

v ojunf 'ojs1g ou Op vpuanbsa usBrria

vtd ep 99%] bp opsang ogSBzIeUIs vp oajy vaepd ep os

EO

“TEIA BP sesejd sep opsisodstp 2 OgSezi|Edo| Ep OgÍIsad — TT open
* MINVISINOT OfaNVH aa aavainn
VG SYIV Id SVA OyÍWZINVIOT
a VIDNgUISAU 3Q VaVN

VP SI BUBA — € OXOUY — E1OT/1O st OIENUO)

TEAM
91 2P 91 eUIBed — E OXDUV — ELOT/1O 54 OUENVO.)

opor ops gdexed| o ered opor ogg pdered|

ola Sp SORaNd OU OP EIaNIP UISÊITA OP SEPUIA Ojog OU OU UeBado anb seossog ogor ogg pdexvã] ISLSLS9O6 — LTUPIOTIS — g0€d
eursengeç poderes] o esed eursengeç odeses| 2| am ares "
QUI AP “OI OU OP ENOIIP WOBIBA OP SEpuIA O1q OU OU WIRBay anb seossag er Ú STOTHESO'6 efa nlono dita
eiougnguos

eu “enunç odexe3] Op eltoutp wofueu OJug OU O W9osap anb sogóeaequia OIL OU OP ajuejuo LELEL'THO 6 W'6tr6cs — 90€-d
P ojunl “ojolg OU Op ejanp woBrew

enunç adese3] Op ejoutp tada erunç gdeseB| ojad woosap anb seossaq erunç pdesvã] op aurjuoa es'9ETOPO 6 I8'L6P'SES s0€-d

BpeIeLIsap Baly PPEIeLUSOp Baup ejod uressed anb seossag enge,p osino op ajursng HhToT ro Teto pes +oc-d

BPeIeusop valy epeietusop vouy ejod wessed anb seossaq asa T SE'B88'990'6 TOLIVETS £0€-d

euvoBIvA gdesv3] op woBivw VUPOBIBI Pdeiv8] O W99sap onb seossad vuBorIvIA pdeuv3] op ajuejuoja TE'SEEL9O6 8L'006'TTS Tora

Org OU Op eltautp waieW Ola OU O tagos anb sagóparequig Og OU Op ajuesng SLTPLTLO6 — b8ISPTOIS — 10€-d

totjd ep 39%) ép ogsouig opSvzgeuis ep oaty

aWON

“II AIN EP seocjd sep ogiisodsip 2 ogSBzI|edo] Ep OgóLIDSAd — TI O1pEnD
FICHAS DE PARAMETRIZAÇÃO DE INDICADORES PARA FINS DE

CLASSIFICAÇÃO E BONIFICAÇÃO NO LOTE DE CONCESSÃO
FLORESTAL DA FLONA DE JACUNDÁ

Quadro descritivo dos indicadores.

ório Boni

A1 — Redução de danos à floresta remanescente durante a exploração
florestal.

A2- Investimento em infraestrutura e serviços para
comunidade local.

A3 — Geração de empregos pela concessão florestal. x
A4-— Aproveitamento de resíduos florestais. x x
AS — Grau de processamento local do produto. X

Bl - Implementação de programas de conservação da fauna na x
unidade de manejo florestal.

B2 — Apoio e participação em projetos de pesquisa. x

B3 — Implantação e manutenção de sistema de certificação eo o x
socioambiental das operações florestais.

B4 — Implantação e manutenção de sistema de gestão da qualidade, x
responsabilidade social e saúde e segurança no trabalho.

BS — Implantação de sistema de controle de custos de produção.

B6 — Implantação e manutenção de Sistema de Gestão da Qualidade e x
Ambiental na indústria.

Contrato nº 01/2013 — Anexo 4 — Página 1 de 20
Tabela de peso dos critérios e indicadores.

Pontos Pontos totais ,
; Peso dos Pontos totais
por Indicadores e dos cara
Lapa Indicadores dos critérios
Critério indicadores
. Redução de danos à floresta

Critério sy AI remanescente durante a 1 s0 2 100

Ambiental
exploração florestal.
Investimento em
AZ infraestrutura e serviços para 1 so
itéri comunidade local.
Critério 200 1 200
social
Geração de empregos pela
43 concessão florestal. 2 a
plisiência 50 Aq Aproveinmenoderesivos 1 so 1 so
florestais.

Agregação Grau de processamento

Er 100 AS local do o 1 100 25 250

Percentual de

Indicadores

boni 0 (em %)
'A3 — Geração de empregos pela concessão florestal. EA
4 - Aproveitamento de resíduos florestais. E)
AS — Grau de processamento local do produto. 4
BI — Implementação de programas de conservação da fauna na 3
unidade de manejo florestal.
B2 — Apoio e participação em projetos de pesquisa. 3
B3 - Implantação e manutenção de sistema de certificação socioambiental 5
das operações florestais.
B4 — Implantação e manutenção de sistema de gestão da qualidade, ã
responsabilidade social e saúde e segurança no trabalho
BS-— Implantação de sistema de controle de custos de produção. 3
B6 — Implantação e manutenção de Sistema de Gestão da Qualidade e E
Ambiental na indústria.
Limite de bonificação do edital 36%

Contrato nº 01/2013 — Anexo 4 - Página 2 de 20
CARACTER ADOR DE

1. Identificação

Critério
Indicador
Parâmetro

Aplicação

Menor Impacto Ambiental.

Redução de danos à floresta remanescente durante a exploração florestal.

Percentual de áreas abertas para infraestrutura viária, trilhas de arraste e pátios de
estocagem em relação à área total da unidade de produção anual.

(x) Classificatório ( ) Bonificador

2. Parametrização

Descrição do
indicador

Intervalo de
variação

Critério e método
de classificação

Prazo de
apuração

Bonificação

trilhas de arraste e pátios em relação à área total da Unidade de Produção Anual.

Não serão contabilizados os pátios extemos de estocagem de madeira.

Intervalo de variação do indicador: entre 7% e 9%.

O critério para pontuação será dado pela relação inversa ao dano: quanto maior o
percentual apresentado pelo licitante, menor sua pontuação, e vice-versa. O licitante
que apresentar proposta com menor percentual receberá a pontuação máxima do
indicador e as demais propostas serão pontuadas de forma diretamente proporcional
à proposta vencedora, de acordo com a fórmula abaixo:

Em que:
PLic — Proposta do licitante;
PV — Proposta vencedora;
TP- Total de pontos do indicador.

A primeira verificação ocorrerá ao término do primeiro período de produção anual e
as demais a cada 2 anos, conforme a seguinte gradação:

e | alcance de pelo menos o limite máximo de impacto do indicador (9%) nas

duas primeiras avaliações;
e alcance pleno da proposta a partir da terceira avaliação bianual.

Este indicador não possui caráter bonificador.

Contrato nº 01/2013 — Anexo 4 — Página 3 de 20
3. Meios de verificação
Poderão ser utilizados, isolada ou conjuntamente, os seguintes meios de verificação:

* avaliação da infraestrutura de colheita florestal proposta no Plano de Manejo Florestal
Sustentável e no Plano Operacional Anual;

e análise de métodos digitais de alta resolução;

e medições de campo;

e relatórios pós-exploratórios.

4. Definições

Trilha (ou ramal)

de te Trilha temporária aberta pelo trator florestal durante a operação de arraste de toras.

Estradas conectadas com as estradas principais (permanentes), construídas para dar
Estradas acesso às áreas em exploração e escoar a produção. Têm caráter permanente, com
secundárias uso restrito ao ano em que a UPA está em operação, exceto as estrategicamente
mantidas para possibilitar as atividades de pós-colheita.

Local de armazenamento de produtos florestais na floresta antes do transporte para

id unidade de processamento.

pátioextemo | Pátio amplo localizado geralmente na saída da UMF, utilizado para concentrar à
produção anual em local de melhor logistica para seu escoamento.

a da] Área resultante da subdivisão operacional da área de manejo florestal que será objeto

- PAT Wa! da colheita florestal durante um determinado ano do ciclo de produção.

5. Referências bibliográficas
MARTINS FILHO, S. E. C. Avaliação dos danos e métodos de regulação da floresta
submetida à exploração de impacto reduzido na Amazônia Oriental. Belém: UFRA ,
2006. 120p. (Dissertação de Mestrado em Ciências Florestais).

WINKLER, N. Environmentally sound forest harvesting: testing the applicability of the
FAO Model Code in the Amazon in Brazil. FAO, Rome. 1997.

Contrato nº 01/2013 - Anexo 4 — Página 4 de 20
CARACT ÃO DE INDI SSIFICAÇÃO

1. Identificação

Critério

Indicador

Parâmetro

Aplicação

Maior Benefício Social.

Investimento em infraestrutura e serviços para comunidade local.

Valor investido na comunidade em bens e serviços definidos pelos conselhos de meio
ambiente dos municípios de Porto Velho e Candeias do Jamari.

(x) Classificatório ( ) Bonificador

2. Parametrização

Descrição do
indicador

Intervalo de
variação

Classificação

Prazo de
apuração

Bonificação

Valor anual a ser investido, em comunidades adjacentes e residentes na Flona de Jacundá,
em bens e serviços definidos a partir de propostas aprovadas pelos conselhos de meio
ambiente dos municípios de Porto Velho e Candeias do Jamari.

O valor anual será expresso em reais (R$) por hectare da área total da Unidade de Manejo
Florestal pretendida pelo licitante.

Os valores ofertados serão reajustados anualmente pelo mesmo índice de reajuste dos
preços florestais, definido no item 14.6.1. do edital nº 01/2012 da Flona de Jacundá.

Intervalo de variação do indicador: entre 0,10 e 5,00 reais por hectare.

O licitante que apresentar a proposta com o maior valor anual expresso em R$/ha por ano,
dentro do limite máximo estabelecido, receberá a pontuação máxima do indicador. As
demais propostas serão pontuadas de forma diretamente proporcional à proposta
vencedora, de acordo com a fórmula abaixo:

PLic
Pontos P

Jere
Lá

Em que:
PLic — Proposta do licitante;
PV — Proposta vencedora;
TP — Total de pontos do indicador.

Será apurado anualmente a partir do 36º (trigésimo sexto) mês após a adginatura do
contrato de concessão florestal.

Este indicador não possui caráter bonificador.

Contrato nº 01/2013 — Anexo 4 — Página 5 de 20

3. Meios de verificação

Poderão ser utilizados, isolada ou conjuntamente, os seguintes meios de verificação:

extratos de conta bancária;
prestação de contas dos investimentos realizados;
atas de reuniões dos Conselhos de Meio Ambiente dos municípios de Porto
Velho e Candeias do Jamari;
e verificação e medições in /oco dos investimentos.

4. Definições

T Definição

* Investimento em infraestrutura e bens: investimentos em infraestrutura nas
comunidades adjacentes à Flona de Jacundá. Entre os investimentos a serem
contemplados estão: saneamento, captação, tratamento e distribuição de água,
geração de energia, melhoria da telecomunicação, construção de residências,
estrutura de inclusão digital, construção e reforma de escolas, postos de saúde,
áreas de lazer e sedes de associações de produtores, construção de portos e

Investimentos estrutura de armazenamento de produção, compra de veículos fluviais e
em infraestrutura terrestres para escoamento da produção e compra de equipamentos para o
elegíveis beneficiamento da produção.

e Investimentos em serviços: investimentos em serviços de idade pública nas
comunidades adjacentes da Flona de Jacundá. Entre os serviços elegíveis
estão: atendimento médico, assistência educacional, assistência técnica
produtiva e de negócios, atividades esportivas e educativas e cursos
profissionalizantes.

* Investimentos que constituam obrigações legais da concessionária;

e Investimentos na qualificação de funcionários ou prestadores de serviço
ligados à concessionária;
Exclusões * Investimentos em manutenção de estradas vicinais estão condicionados aos
seguintes fatores:
— não ser rota de escoamento de nenhuma fonte de suprimento de
matéria-prima do concessionário;
— “não gerar risco à integridade da Flona.

Contrato nº 01/2013 — Anexo 4 - Página 6 de 20
INDICADOR DE

1. Identificação

Critério
Indicador
Parâmetro

Aplicação

Maior Benefício Social.
Geração de empregos pela concessão florestal,
Estoque anual médio de empregados na concessão florestal.

(x) Classificatório (x) Bonificador

2. Parametrização

Descrição do
indicador

Estoque médio de empregados e trabalhadores, próprios ou terceirizados, nas
atividades florestais e industriais da concessão florestal, com registro em carteira nos
municípios situados em um raio de até 150 km de distância dos limites da floresta
nacional licitada. O número é dado pelo somatório do estoque médio de empregos
diretos mantidos pelo concessionário no período anual (janeiro a dezembro) na
atividade florestal e na indústria localizada nos municípios situados em um raio de
até 150 km de distância dos limites da floresta nacional licitada.

O número é dado pelo somatório do estoque médio de empregos diretos mantidos
pelo concessionário no período anual (janeiro a dezembro) na atividade florestal e na
indústria localizada nos municípios de Porto Velho, Candeias do Jamari e Cujubim.

Para a contabilização dos trabalhadores terceirizados, será exigida a apresentação de
contrato formal entre o concessionário e a empresa terceirizada, com o comprovante
do cumprimento das leis trabalhistas vigentes por parte da empresa terceirizada, os
dados e a função exercida por cada trabalhador terceirizado.

& &
> Ee > EEF
Estoque anual médio de Empregos (EE) = | “1 |*| “7

Em que:

EEI = estoque de empregos na indústria;
EEF = estoque de empregos na Unidade de Manejo Florestal (UMF).

O cálculo de empregos na indústria será realizado de forma proporcional ao volume
processado oriundo da concessão florestal.

de

> Ee pá
Estoque de empregos na indústria (EEN) = E x (=)

p)
Em que:
VC — volume processado oriundo da concessão florestal;
* NT volume total processado na unidade.

Contrato nº 01/2013 — Anexo 4 — Página 7 de 20
Intervalo de
variação

Classificação

Prazo de
apuração

Bonificação

Este indicador possui os seguintes intervalos de variação entre o valor mínimo e o
valor máximo:

e UMF [ entre 72 e 97 empregos como estoque médio anual;
e UMF Il entre 50 a 68 empregos como estoque médio anual,
e UMF III - entre 36 e 49 empregos como estoque médio anual.

O licitante que apresentar a proposta de maior EE receberá 100% dos pontos do
indicador, e os demais receberão pontuação diretamente proporcional à melhor
oferta.

A primeira verificação ocorrerá ao término do primeiro período de produção anual e
as demais anualmente, conforme a seguinte gradação:

— alcance de 50% da proposta na primeira verificação anual;
— "alcance de 75% da proposta na segunda verificação anual,
— "alcance pleno da proposta a partir da terceira verificação anual.

O concessionário terá a bonificação de 1% para cada aumento de 10% no valor de
sua proposta, até o limite de 3%.

3. Meios de verificação

Poderão ser utilizados, isolada ou conjuntamente, os seguintes meios de verificação:

* registros na Carteira de Trabalho e Previdência Social (CTPS);
e folha de pagamento;
e contratos de terceirização.

4. Definições

Estoque de empregos

erm

Média mensal do número de empregados do concessionário nos municípios
situados em um raio de até 150 km de distância dos limites da floresta
nacional licitada, considerando-se o estoque de empregos no início de cada
mês somado às admissões e descontadas as demissões no mesmo mês. Serão
considerados os trabalhadores da Unidade de Manejo Florestal e os
trabalhadores das unidades de processamento do concessionário.

Poderão ser contabilizados os empregos de mais de uma unidade de
processamento pertencente, ou não, ao concessionário ou ao consórcio
vencedor da licitação, desde que atendam ao critério de localização,
processem matéria-prima oriunda da concessão florestal e adotem o sistema
de controle de cadeia de custódia definido pelo SFB.

Contrato nº 01/2013 — Anexo 4 — Página 8 de 20
1. Identificação

Critério
Indicador
Parâmetro

Aplicação

Maior eficiência.
Aproveitamento de resíduos florestais.
Geração ou cogeração de energia, por meio do uso de resíduos florestais industriais.

(x) Classificatório ( x) Bonificador

2. Parametrização

Descrição do
indicador

Prazo de
apuração

Classificação

Bonificação

Apuração

Implantação de sistema de geração ou cogeração de energia térmica ou elétrica e
térmica a partir de resíduos florestais.

Geração/cogeração de energia térmica: Sim ( ) Não( )
Geração/cogeração de energia elétrica: Sim ( ) Não( )

Produção de energia térmica: 48 meses.
Produção de energia elétrica: 60 meses.

Instalação de sistema e geração/cogeração contínua de energia térmica — 50% da
pontuação máxima do indicador.

Instalação de sistema e geração/cogeração continua de energia elétrica — 100% da
pontuação máxima do indicador.

1. Geração e cogeração contínua de energia térmica e elétrica:

1.1. Geração/cogeração de energia térmica — 60% do percentual máximo de
bonificação do indicador durante 10 anos.

1.2. Geração/cogeração contínua de energia elétrica e térmica - 100% do
percentual máximo de bonificação do indicador durante 10 anos.

2. Industrialização de resíduos florestais para objetos de
compactação de resíduos.

Utilização de no mínimo 20% dos resíduos - 100% do percentual
bonificação do indicador com verificações anuais.

Anual, para a proposta técnica classificatória.
Anual para a bonificação durante prazo máximo de 10 anos.

Contrato nº 01/2013 — Anexo 4 — Página 9 de 20
3. Meios de verificação

Poderão ser utilizados, isolada ou conjuntamente, os seguintes meios de verificação:

avaliação da central de geração de energia elétrica;

avaliação do histórico de consumo de energia elétrica da rede pública;
romaneio das unidades de consumo de energia térmica;

estudos de rendimento industrial;

notas fiscais;

medições in oco.

4. Definições

Termo

Geração e cogeração  Geração/cogeração de energia térmica e elétrica de forma contínua para o
contínua. abastecimento industrial próprio ou comercialização.

Produtos gerados a partir do aproveitamento de resíduos sólidos de madeira
Objetos de madeira. oriundos do processamento primário, abrangendo objetos decorativos, móveis,
componentes de móveis, bijuterias, entre outros.

Resíduo de madeira prensados e compactados em alta pressão sem aglutinantes

c actação de ]
ompactação de q micos para a produção de energia.

resíduos.

Contrato nº 01/2013 — Anexo 4 — Página 10 de 20
Fic

“ADOR DE € IFICAÇÃO

1. Identificação

Critério
Indicador
Parâmetro

Aplicação

Maior agregação de valor ao produto florestal na região da concessão florestal.
Grau de processamento local do produto.

Proporção de agregação de valor à matéria-prima extraida da floresta, realizado sob a
responsabilidade direta do concessionário.

(x) Classificatório (x) Bonificador

2. Parametrização

Descrição do
indicador

A agregação de valor é verificada por meio do Fator de Agregação de Valor (FAV),
que mede a relação entre o preço de venda dos produtos processados e o preço mínimo
do edital para o produto tora. O cálculo é realizado em base unitária, a partir da
estimativa da receita média a ser obtida pela venda dos produtos processados
resultantes de Im de tora, dividido pelo Preço Mínimo do Edital. Este valor é
multiplicado pelo produto entre o volume processado no raio de 150 km e o volume
extraído da UMF durante o período de produção anual, conforme fórmula abaixo:

A c
Fator de Agregação de Valor (FAV) = (sã) = (5)

Em que:

A = Receita média estimada obtida a partir do processamento 1 m de tora, auferida
pelo concessionário em plantas industriais localizadas nos municípios situados em um
raio de até 150 km de distância dos limites da floresta nacional licitada, calculada pela
seguinte fórmula:

A=5 (RP1...n* VPI..n)

Rendimento médio no processamento dos produtos de 1 à n.
.n = Valor dos produtos processados de là n.

PME = Preço Mínimo do Edital para o mº de tora — R$ 56,94.

€ = Volume anual de toras, com origem na UMF, processadas direta
concessionário (em m?) em plantas industriais localizadas nos município
um raio de até 150 km de distância dos limites da floresta nacional licitada.

Contrato nº 01/2013 — Anexo 4 — Página 11 de 20
Intervalo de
variação

Classificação

Apuração

Bonificação

Verificação

O intervalo de variação do FAV para a oferta na proposta técnica será entre 4,0 e 8,0.

O licitante que apresentar o maior FAV receberá 100% dos pontos e os demais
receberão pontuação diretamente proporcional a proposta vencedora.

Anual, a partir do término do primeiro periodo de produção anual, conforme gradação
abaixo:

— "alcance de no minimo 50% da proposta na primeira avaliação anual;
— "alcance de no mínimo 70% da proposta na segunda avaliação anual;
— - alcance de no mínimo 90% da proposta na terceira avaliação anual;

- “alcance pleno da proposta a partir da quarta avaliação anual.

Será concedida bonificação de 1% para de cada 0,5 ponto acima da proposta, até o
limite de 4%.

Para efeito de verificação o cálculo do FAV levará em conta o Preço Mínimo do Edital
reajustado pelo mesmo índice de atualização monetária aplicado na correção do Preço
Ofertado pelo concessionário.

3. Meios de verificação

Poderão ser utilizados, isolados ou conjuntamente, os seguintes meios de verificação:

documentação de origem florestal;

cadeia de custódia dos produtos;

dados, informações e relatórios do concessionário;

notas fiscais de venda de produtos;

checagens, no local, dos investimentos em maquinário e dos rendimentos do

processamento.

Contrato nº 01/2013 — Anexo 4 — Página 12 de 20
FICHA DE CARACTERIZAÇÃO DE INDICADOR EXCLUSIVAMENTE DE

BONIFICAÇÃO

1. Identificação

Critério Menor impacto ambiental.

Implementação de programas de conservação da fauna na Unidade de Manejo
Indicador Florestal

Parâmetro Grupos de espécies da fauna silvestre de vertebrados monitorados.

2. Parametrização

Programas de monitoramento do impacto da concessão florestal sobre vertebrados
(peixes, anfíbios, répteis, aves e mamíferos), implementados pelo concessionário na
UMF e com resultados refletidos em medidas de conservação adotadas pelo
concessionário no desempenho das atividades produtivas.

A implementação do Programa de monitoramento de fauna será considerado para
fins de bonificação quando presentes as seguintes condições:

* existência de acordo formal entre o concessionário e uma instituição de
pesquisa ou organização não governamental;
o programa deve envolver no mínimo três espécies potencialmente presentes

na localidade para cada classe taxonômica escolhida entre peixes, anfíbios,
répteis, aves e mamíferos. As espécies escolhidas para monitoramento devem,

Descrição do sempre que houver informação disponível, ser potencialmente indicadoras
indicador ambientais e refletirem o impacto da atividade produtiva na sua classe
taxonômica;

* a descrição do programa deverá conter no mínimo seus objetivos, a
metodologia de monitoramento de impacto e as potenciais medidas de
mitigação desses impactos a serem adotadas pelo concessionário;

os dados coletados na unidade de manejo florestal devem ser estatisticamente
representativos para comporem a análise dos resultados da pesquisa;

* apresentação de relatório anual de monitoramento da fauna assinado pelas
partes conveniadas.

O programa de monitoramento e conservação de fauna seguirá as regras e prioridades
estabelecidas no plano de manejo da unidade de conservação.

O concessionário receberá desconto quando atingir os seguintes
desempenho, de acordo com o relatório de monitoramento:
1. Monitoramento de uma classe taxonômica na área da UMF:
e desconto de 1,5% sobre o valor do m” de tora produzida para as UMFSs IDe
HI;
* desconto de 1,0% sobre o valor do m' de tora produzida para a UMF 1 .

Bonificação

Contrato nº 01/2013 — Anexo 4 — Página 13 de 20
2. Monitoramento conjunto de uma classe taxonômica realizado em cooperação entre
dois concessionários na área de duas UMFs:
e desconto de 2% sobre o valor do m de tora produzida para cada
concessionário.

3. Monitoramento conjunto de uma classe taxonômica realizado em cooperação
entre três concessionários na área de três UMFs:

e desconto de 2,25% sobre o valor do m” de tora produzida para cada
concessionário.

4. Monitoramento de duas classes taxonômicas realizado na área da UMF:
* desconto de 2% sobre o valor do m” de tora produzida para as UMES II e III;
* desconto de 1,5% sobre o valor do m” de tora produzida para a UMF 1.
5. Monitoramento conjunto de duas classes taxonômicas realizado em cooperação
entre dois concessionários nas áreas de duas UMFs:
e desconto de 2,5% sobre o valor do m! de tora produzida para cada
concessionário
6. Monitoramento conjunto de duas classes taxonômicas realizado em cooperação
entre três concessionários nas áreas de três UMFs:
e desconto de 3% sobre o valor do m” de tora produzida para cada
concessionário.

Anual, a partir de solicitação do concessionário.

3. Meios de verificação

4. Definições

Vertebrados

Classe taxônomica

PMFS e POAs;

relatórios de monitoramento de fauna;

trabalhos científicos publicados;

prescrições conservacionistas e de ações mitigatórias para o mancjo florestal;
verificações de campo.

De

Os vertebrados constituem um dos três subfilos do filo dos cordados.
Caracterizam-se por apresentarem esqueleto ósseo ou cartilaginoso, cujo eixo
central é a coluna vertebral, que evoluiu da notocorda (ou notocórdio), eixo
corporal primitivo do embrião. Além disso, distinguem-se dos outros animais por
terem um sistema muscular formado essencialmente por massas musculares
dispostas bilateralmente e por um sistema nervoso central parcialmente contido
no esqueleto.

Classe é uma categoria utilizada na classificação científica dos seres vivos, o
sistema taxonômico. Naquela classificação, a Classe é a categoria taxonômica
constituída por um conjunto de Ordens. As Classes, por sua vez, agrupam-se em
Filos.

São nove as classes em que se dividem os vertebrados. Cinco são aquáticas e
geralmente conhecidas como peixes: ágnatos (peixes sem boca móvel),
placodermos (a única classe extinta), condrictes (peixes cartilaginosos), coanictes
e actinopterígeos (as duas últimas abrangem peixes com esqueleto ósseo). As
outras quatro classes, que vivem predominantemente fora d'água, são: anfíbios,
répteis, aves e mamíferos.

Contrato nº 01/2013 — Anexo 4 - Página 14 de 20
FICHA DE CARACTERIZAÇÃO DE INDICADOR EXCLUSIVAMENTE DE

BONIFICAÇÃO

1. Identificação

Critério Menor impacto ambiental.

Indicador Apoio à participação de projetos de pesquisa.

* Projetos de pesquisa desenvolvidos na unidade de manejo florestal formalizados com
instituições de pesquisa ou organizações não governamentais;
Parâmetro
* pesquisas relacionadas a levantamentos, prospecção e salvamento de artefatos

arqueológicos.

2. Parametrização

Projetos de pesquisa direcionados à ecologia, ao manejo florestal, à utilização e à
conservação de florestas tropicais, à prospecção e salvamento de artefatos
arqueológicos e aspectos sociais e culturais associados, executados com apoio efetivo
do concessionário em áreas das unidades de manejo florestal. O apoio pode ocorrer por
meio do custeio da logística, pagamento de pessoal, compra de equipamentos e
contratação de serviços.

Um projeto de pesquisa será considerado, para efeitos de bonificação, quando
presentes as seguintes condições mínimas:

* acordo formal entre o concessionário e uma instituição de pesquisa ou
organização não governamental (ONG), incluindo o objeto, a metodologia a
ser aplicada, a relevância para a conservação dos patrimônios natural,
histórico e cultural e a melhoria das práticas de uso sustentado da floresta, o
apoio efetivo do concessionário, a equipe de pesquisadores envolvida, as
atividades a serem desenvolvidas, os resultados esperados, os custos
envolvidos e a vigência do projeto;

* apresentação de um dos seguintes documentos com resultados dos projetos de

Descrição do pesquisa:

Parâmetro — publicação científica em revista indexada;
— tese aprovada;
— dissertação aprovada;

— monografia aprovada;

— relatório técnico com os resultados de pesquisas relacionadas ao
patrimônio histórico e cultural;

* estar de acordo com as diretrizes e prioridades de pesquisa estabelegidas no
plano de manejo da unidade de conservação;

* possuir autorização do ICMBio e, no caso de pesquisas relacionadas“
patrimônio histórico e cultural, do Instituto do Patrimônio Histórico é
Cultural Nacional (Iphan).

Para fins de aplicação, os resultados deverão atender aos seguintes requisitos mínimos:
e “tese, dissertação e monografia terão de ter sido aprovadas em avaliação final,

Contrato nº 01/2013 — Anexo 4 - Página 15 de 20 sz
Bonificação

Apuração

3. Meios de verificação

publicações;

. certificados;

. monografias, dissertações e teses;
. relatórios técnicos;

. pareceres do Iphan.

3,

asus

.

O indicador será apurado anualmente a partir de solicitação do concessionário.

por seus respectivos examinadores (banca ou professor encarregado);
levantamentos e diagnósticos sobre o patrimônio arqueológico;

relatórios técnicos de prospecção e salvamento de artefatos arqueológicos
terão de ter a aprovação do Iphan.

O concessionário receberá bonificação no preço da madeira, conforme o número anual
de produtos de pesquisa reportados e comprovados, de acordo com os parâmetros do
item anterior, até o limite de 3%, conforme parâmetros descritos a seguir:

Para cada monografia aprovada:

+ desconto de 0,5% sobre o valor do m' de tora produzida nas UMES Ile HL,
durante um ano;

e desconto de 0,25% sobre o valor do m” de tora produzida na UMF |, durante
um ano.

Para cada publicação em revista indexada com base em pesquisas realizadas nas
UMES:

e desconto de 0,5% sobre o valor do m” de tora produzida nas UMFS Il e III,
durante um ano;

e desconto de 0,25% sobre o valor do m' de tora produzida na UMF I, durante
um ano.

Para cada dissertação aprovada durante o ano de apuração:

e desconto de 1,5 % sobre o valor do m' de tora produzido nas UMES Il e II,
durante dois anos;

* desconto de 1% sobre o valor do mº de tora produzido na UMF I, durante dois
anos.

Para cada tese aprovada durante o ano de apuração:

e — desconto de 2% sobre o valor do m3 de tora produzido, durante dois anos, para
as UMES Il e II,

e desconto de 1,5% sobre o valor do m3 de tora produzido, durante dois anos,
para a UMF L

Para levantamentos arqueológicos aprovados pelo Iphan:

* desconto de 3% sobre o valor do mí de tora produzido nas UMES II e III
durante um ano;

e desconto de 2% sobre o valor do mÍ de tora produzido para a UMF I durante
um ano.

Para pesquisas de prospecção e salvamento de artefatos arqueológicos, aprovadas
pelo Iphan:

e desconto de 3% sobre o valor do m' de tora produzido para ambas UMES.

Contrato nº 01/2013 — Anexo 4 - Página 16 de 20
FICHA DE CARACTERIZAÇÃO DE INDICADOR EXCLUSIVAMENTE DE

BONIFICAÇÃO

1. Identificação

Critério Menor Impacto Ambiental.

Implantação e manutenção de sistemas de gestão e desempenho de qualidade

Indicador socioambiental das operações florestais.

Parâmetro Certificação florestal independente.

2. Parametrização

Certificação independente aplicada nas operações realizadas na unidade de manejo
florestal objeto da concessão florestal, expedida por entidade credenciada pelos

seguintes sistemas:
Descrição do * | FSC — Conselho de Manejo Florestal (Forest Stewardship Council);
indicador e  Cerflor- Programa Brasileiro de Certificação Florestal;

e — PEFC - Sistema Pan-Europeu de Certificação Florestal.

Poderão ser considerados outros sistemas de certificação reconhecidos em ato próprio
pelo Serviço Florestal Brasileiro. E

A bonificação se aplica a partir da comprovação do alcance do certificado, com
percentual fixo de 5% sobre o valor das toras produzidas na UMF durante o período

Bonificação cm que o certificado estiver válido.
O indicador será apurado por solicitação do concessionário, após a exp
certificado. A bonificação será aplicada durante o período de 12 meses
Apuração emissão do certificado e será renovada automaticamente mediante com

renovação dos certificados. A bonificação perderá efeito imediatamente após dma
eventual perda da certificação.

3. Meios de verificação
e apresentação de certificado válido;

e sumários executivos e relatórios de certificação;
* consultas às organizações certificadoras.

Contrato nº 01/2013 — Anexo 4 — Página 17 de 20
FICHA DE CARACTERIZAÇÃO DE INDICADOR EXCLUSIVAMENTE DE

BONIFICAÇÃO

1. Identificação
Critério Maior benefício social.
Implantação e manutenção de sistema de gestão da qualidade, responsabilidade social e
Indicador -
saúde e segurança no trabalho.

Parâmetro Certificação independente.

2. Parametrização

“ Certificação da empresa em sistemas de qualidade, responsabilidade social e saúde e
segurança no trabalho por meio dos seguintes sistemas:

1. Certificação de gestão de qualidade social e saúde e segurança no trabalho.

* Série OHSAS 18001
. * Série ISO 18.000

Descrição do

Parêmetro 2. Sistema de Gestão de Responsabilidade Social

e SA 8.000
e NBR 16.001

Poderão ser aceitos outros sistemas e normas de acordo com análise e decisão do
SFB.

A bonificação se aplica a partir da comprovação do alcance do certificado e é
renovável anualmente, de acordo com a validade do certificado, com base nos
seguintes percentuais:
Bonificação + Sistema de Gestão de Responsabilidade Social - 2%:
* certificação de gestão de qualidade social e saúde e segurança no trabalho —
3%;
* ambas certificações — 4%.

O indicador será apurado por solicitação do concessionário, após a expedição do

certificado. A bonificação será aplicada durante o período de 12 meses subsequente à
Apuração emissão do certificado e será renovada automaticamente mediante comprovação da
renovação dos certificados. A bonificação perderá efeito imediatamente após uma
eventual perda da certificação. | o o

3. Meios de verificação
* apresentação de certificado válido;

e sumários executivos e relatórios de certificação;
* consultas às organizações certificadoras.

Contrato nº 01/2013 — Anexo 4 — Página 18 de 20
FiCHA DE CARACTER

1. Identificação

Critério

Indicador

Parâmetro

Maior eficiência.
Implantação de sistema de controle de custos de produção.

Sistema implantado e operando.

2. Parametrização

Descrição do

Bonificação

Apuração

Implantação de sistema de custos de produção para as atividades manejo florestal e
processamento industrial, que contemple os seguintes aspectos:

* controle do rendimento operacional de todas as operações associadas ao
manejo florestal sustentável e ao processamento da madeira oriunda da
concessão florestal;

e controlé dos custos fixos e variáveis das operações florestais e de
processamento da madeira oriunda da concessão florestal.

O sistema de controle de custos será submetido ao SFB junto com o documento que
descreve a metodologia de coleta e registro das informações, para aprovação.

A bonificação ocorrerá mediante a apresentação de relatórios bimestrais dos custos de
produção, relatório anual de custos de produção e a disponibilização de informações
para o SFB, mediante termo de confidencialidade.

A bonificação poderá ser renovada anualmente, mediante comprovação de
desempenho, até o limite de 5 anos.

O indicador será apurado anualmente por solicitação do concessionário a paxir da
aprovação do segundo POA da empresa.

3. Meios de verificação

* recebimento dos relatórios bimestrais,
* relatório anual;

* base de dados sobre custos;

* verificações de campo.

Contrato nº 01/2013 — Anexo 4 — Página 19 de 20
FICHA DE CARACTERIZ AÇÃO DE INDICADOR EXCLUSIVAMENTE DE

BONIFICAÇÃO

1. Identificação

Critério Maior eficiência.

Implantação e manutenção de Sistema de Gestão da Qualidade e Ambiental na

icador gi
Indicado: inidiistria,

Parâmetro Certificação independente.

2. Parametrização

Certificação da empresa em sistemas de gestão de qualidade do processo industrial:

1. Certificação de gestão de qualidade e sistema de gestão ambiental das seguintes
séries de normas:

id * Série 109.000;
e Série ISO 14.000.
Poderão ser aceitos outros sistemas e normas, de acordo com análise e decisão do
SFB.
A bonificação se aplica a partir da comprovação do alcance do certificado e é
renovável anualmente, de acordo com a validade do certificado, de acordo com os
seguintes percentuais:
Bonificação
* Sistema de Gestão de Qualidade — 4%;
* certificação de sistema de gestão ambiental — 2%;
e ambas certificações — 6%.
O indicador será apurado por solicitação do concessionário, após a expedição do
certificado. A bonificação será aplicada durante o período de 12 meses subsequente à
Apuração emissão do certificado e será renovada automaticamente mediante comprovação da
renovação dos certificados. A bonificação perderá efeito imediatamente após uma
eventual perda da certificação.
3. Meios de verificação

* apresentação de certificado válido;
* sumários executivos e relatórios de certificação;
* consultas às organizações certificadoras.

Contrato nº 01/2013 - Anexo 4 - Página 20 de 20
MINISTÉRIO DO MEIO AMBIENTE
Serviço Florestat Brasileiro

PRIMEIRO TERMO ADITIVO AO CONTRATO DE CONCESSÃO
FLORESTAL Nº 01/2013, RELATIVO À UNIDADE DE MANEJO
FLORESTAL | DA FLORESTA NACIONAL DE JACUNDA,
FIRMADO ENTRE O SERVIÇO FLORESTAL BRASILEIRO EA
EMPRESA MADEFLONA INDUSTRIAL MADEIREIRA LTDA.

CONTRATO DE CONCESSÃO FLORESTAL DECORRENTE DA CONCORRÊNCIA
Nº 01/2012 QUE ENTRE SI CELEBRAM A UNIÃO, por intermédio do Ministério do Meio
Ambiente, com endereço na Esplanada dos Ministérios, bloco “B”, CEP 70.068-901, em
Brasília/DF, por meio do Serviço Florestal Brasileiro (SFB), neste ato representado por seu
Diretor-Geral, ANTÔNIO CARLOS HUMMEL, residente e domiciliado em Brasília/DF,
portador da Carteira de Identidade nº 309.990 SSP/DF, inscrito no CPF/MF sob o nº
112.506.231-20, nomeado pela Portaria nº 149, de 6 abril de 2009, publicada no Diário
Oficial da União de 7 de abril de 2009, nos termos dos arts. 49, 8 1º e 53, V, ambos da Lei nº
11.284/2006, conforme Contrato de Gestão nº 01, de 2013 ou o que venha a substituí-lo,
doravante denominada concedente, e a empresa MADEFLONA INDUSTRIAL MADEIREIRA
LTDA., inscrita no CNPJ sob o nº 10.372.884/0001-69, com endereço na Rodovia BR-364,
KM 105, lote 02, quadra 01, setor 05, em Itapuã do Oeste/RO, doravante designada
concessionário, neste ato representada pelo Sr. EVANDRO JOSE MUHLBAUER, portador
da Cédula de Identidade nº 2.618.279, expedida pela SSP/SC, e CPF nº 040.828.899-06,
tendo em vista o que consta no Processo nº 02080.000081/2010-19, e em observância às
disposições contidas na Lei nº 11.284/2006, no Decreto nº 6.063/2007 e na Resolução SFB
nº 02, de 15 de setembro de 2011, na Resolução SFB nº 4, de 2 de dezembro de 2011, na
Resolução SFB nº 5, de 2 de dezembro de 2011, na Resolução SFB nº 6, de 6 de dezembro
de 2011, na Resolução SFB nº 9, de 31 de janeiro de 2012 e na Resolução SFB nº 8, de 22
de dezembro de 2011, publicando-se subsidiariamente a Lei nº 8.666/1993, resolvem
celebrar o presente Termo Aditivo ao Contrato de Concessão Florestal referente a UMF |,
firmado em 5 de junho de 2013, mediante as seguintes condições:

[CLÁUSULA PRIMEIRA - Do objeto

redação:

CONTRATO DE CONCESSÃO FLORESTAL DECORRENTE DA CONCORRÊNCIA Nº
01/2012 QUE ENTRE Sl CELEBRAM A UNIÃO, por intermédio do Ministério-do Meio
Ambiente, com endereço na Esplanada dos Ministérios, bloco “B”, CEP 70.068-90t.em
Brasília/DF, por meio do Serviço Florestal Brasileiro (SFB), neste ato representadó,por sel
Diretor-Geral, ANTÔNIO CARLOS HUMMEL, residente e domiciliado em Brasilia/DF,
portador da Carteira de Identidade nº 309.990 SSP/DF, inscrito no CPF/MF sob'q nº
112.506.231-20, nomeado pela Portaria nº 149, de 6 abril de 2009, publicada no Diári
Oficial da União de 7 de abril de 2009, nos termos dos arts. 49, $ 1º e 53, V, ambos da Lei

124

?

11.284/2006, conforme Contrato de Gestão nº 01, de 2013 ou o que venha a substituí-lo,
doravante denominada concedente, e a empresa MADEFLONA INDUSTRIAL MADEIREIRA
LTDA., inscrita no CNPJ sob o nº 10.372.884/0001-69, com endereço na Rodovia BR-364,
KM 105, lote 02, quadra 01, setor 05, em Itapuã do Oeste/RO, e sua Filial Jacundá |, inscrita
no CNPJ sob o nº 10.372.884/0003-20, com endereço na UMF | — Floresta Nacional de
Jacundá, linha P-40, Gleba Jacundá, Km 54, Zona Rural, CEP 76.860-000 em Candeias do
Jamari/RO, doravante designadas concessionário, neste ato representada pelo Sr.
EVANDRO JOSÉ MUHLBAUER, portador da Cédula de Identidade nº 3.618.279, expedida
pela SSP/SC, e CPF nº 040.828.899-06, tendo em vista o que consta no Processo nº
02080.000081/2010-19, e em observância às disposições contidas na Lei nº 11.284/2006, no
Decreto nº 6.063/2007 e na Resolução SFB nº 02, de 15 de setembro de 2011, na
Resolução SFB nº 4, de 2 de dezembro de 2011, na Resolução SFB nº 5, de 2 de dezembro
de 2011, na Resolução SFB nº 6, de 6 de dezembro de 2011, na Resolução SFB nº 9, de 31
de janeiro de 2012 e na Resolução SFB nº 8, de 22 de dezembro de 2011, publicando-se
subsidiariamente a Lei nº 8.666/1993, resolvem celebrar o presente Termo Aditivo ao
Contrato de Concessão Florestal referente a UMF |, firmado em 5 de junho de 2013,
mediante as cláusulas e condições a seguir estabelecidas.

CLÁUSULA TERCEIRA - Da ratificação

Ficam ratificadas as demais cláusulas do contrato ora aditado não alteradas por este
instrumento.

CLÁUSULA QUARTA -Da publicação Z ; |
O presente Termo Aditivo deverá ser publicado no Diário Oficial da União por extrato,
correndo as despesas com a publicação por conta do Concedente, nos termos do art. 61,
parágrafo único da Lei nº 8.666/98.

E, por estarem assim, justas e acordadas as partes, lido e achado conforme, assina o
presente instrumento em 02 (duas) vias de igual teor e forma para um só efeito na presença
das testemunhas abaixo identificadas.

Brasa, (27 dom CD  cozona
se

Pelo Serviço Florestal Brasileiro:

Pelo concessionário:

Testemunhas:

Ervin Yazmin U. de ks
lumentos: R$1,96, Fuju: R$0,387
MINISTÉRIO DO MEIO AMBIENTE
Serviço Florestal Brasileiro

SEGUNDO TERMO ADITIVO AO CONTRATO DE CONCESSÃO
FLORESTAL Nº 01/2013 RELATIVO À UNIDADE DE MANEJO
FLORESTAL | DA FLORESTA NACIONAL DE JACUNDÁ,
FIRMADO ENTRE O SERVIÇO FLORESTAL BRASILEIRO E A
EMPRESA MADEFLONA INDUSTRIAL MADEIREIRA LTDA.

A União, representada pelo Serviço Florestal Brasileiro, com endereço SCEN, Trecho
02, Bloco “H”, em Brasília/DF, neste ato representado por seu Diretor-Geral Substituto,
Marcus Vinicius da Silva Alves, brasileiro, casado, residente e domiciliado em Brasilia/DF,
portador da Cédula de Identidade nº 636.150 SSP/DF, inscrito no CPF/MF sob o nº
308.107.281-68, nomeado pela Portaria nº 359, de 17 de setembro de 2010, publicada no
Diário Oficial da União de 20 de setembro de 2010, nos termos dos arts. 49,81ºe53,V,
ambos da Lei nº 11.284/2006, conforme Contrato de Gestão, assinado em 08 de março de
2010, com extrato publicado no DOU de 11 de março de 2010, cujo termo aditivo foi
publicado no DOU de 03 de dezembro de 2013, ou o que venha a substituí-lo, doravante
designada CONCEDENTE, e a empresa MADEFLONA INDUSTRIAL MADEIREIRA LTDA.,
doravante designada CONCESSIONÁRIO, inscrita no CNPJ sob o Nº 10.372.884/001-69,
com endereço na Rodovia BR-364, km 105, Lote de Terras Urbano nº 002, Quadra nº 001,
Setor 05, em Itapuã do Oeste, Rondônia, neste ato representada pelo sócio Sr. EVANDRO
JOSÉ MUHLBAUER, portador da Cédula de Identidade nº 3.618.279, expedida pela SSP/SC
e do CPF nº 040.828.899-06, tendo em vista o que consta no Processo nº
02080.000081/2010-19 e em observância às disposições contidas na Lei nº 11.284, de 2 de
março de 2006, no Decreto nº 6.063, de 20 de março de 2007, aplicando-se
subsidiariamente a Lei nº 8.666, de 21 de junho de 1993, resolvem celebrar o presente
Termo Aditivo ao Contrato de Concessão Florestal referente à UMF |, contrato de concessão
florestal nº 01/2013, firmado em 05 de junho de 2013, mediante as seguintes condições:

[CLÁUSULA PRIMEIRA - Do objeto
O presente termo aditivo tem por objeto alterar o Contrato de Concessão Florestal nº
01/2013, de modo a promover a adequação de definições técnicas.

(CLÁUSULA SEGUNDA - Das definições “dos itens 1 1 — “Madeira em Toras" e 1.2 -
“Material Lenhoso Residual da Exploração Florestal” do Anexo 2 do contrato de
'concessão florestal

Alteram-se as definições dos itens 1.1 - “Madeira em Toras” e 1.2 - “Material hoso
Residual da Exploração Florestal” do Anexo 2 do contrato de concessão floresta nº 01/2093:

1.1. Madeira em Toras
1.2. Material Lenhoso Residual da Exploração Florestal

Definição:

Porção de galhos, raízes e troncos de árvores e nós de madeira, normalmente utilizados na
queima direta ou produção de carvão vegetal, utilizados na forma de lenha, ou seções
aproveitáveis da árvore originadas a partir da galhada, destinadas à cadeia produtiva da
madeira serrada, utilizados na forma de torete.

CLÁUSULA TERCEITA - Da ratificação
Ficam ratificadas as demais Cláusulas e condições do Contrato original, não conflitantes com
o presente Instrumento.

CLÁUSULA QUARTA - Da publicação E

O presente Termo Aditivo deverá ser publicado no Diário Oficial da União por extrato,
correndo as despesas com a publicação por conta do Concedente, nos termos do art. 61,
parágrafo único da Lei nº 8.666/983.

E, por estarem assim, justas e acordadas as partes, lido e achado conforme, assina o
presente instrumento em 03 (três) vias de igual teor e forma para um só efeito na presença

das testemunhas abaixo identificadas.
sília, ) de Vedtom Bro de 2014.

Pelo Serviço Florestal Brasileiro:

Pelo concessionário:

Testemunhas:

Henmaver Dé VitHesa Ponseua Pornferra
CPF: S34..cit. 2U| - LO
RG: 7.413.353

DE EL “EB E Soa

MUHLBAUER. Dou Fé. “0074725793” Ariquemes-RO, 09 de

dezembro de 201
RG: 23803 UIS ES O veto Ator
olumêntos: R$4498, F dgjo: R$0,81, Total =

RUTO
